EXECUTION VERSION

Published CUSIP Number: G9161LAA0
Revolver CUSIP Number: G9161LAB8





 
 

$150,000,000
CREDIT AGREEMENT

dated as of May 5, 2014,
by and among
UBIQUITI NETWORKS, INC.,

and


UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED,
as Borrowers,
the Lenders referred to herein,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arranger and Sole Bookrunner
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arranger and Syndication Agent
 
 






54537432_8

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE I DEFINITIONS
 
1
 
SECTION 1.1
 
Definitions
1
 
SECTION 1.2
 
Other Definitions and Provisions
26
 
SECTION 1.3
 
Accounting Terms
26
 
SECTION 1.4
 
UCC Terms
26
 
SECTION 1.5
 
Rounding
27
 
SECTION 1.6
 
References to Agreement and Laws
27
 
SECTION 1.7
 
Times of Day
27
 
SECTION 1.8
 
Letter of Credit Amounts
27
 
SECTION 1.9
 
Guarantees
27
 
SECTION 1.10
 
Covenant Compliance Generally
27
ARTICLE II REVOLVING CREDIT FACILITY
28
 
SECTION 2.1
 
Revolving Credit Loans
28
 
SECTION 2.2
 
Swingline Loans
28
 
SECTION 2.3
 
Procedure for Advances of Revolving Credit Loans and Swingline Loans
29
 
SECTION 2.4
 
Repayment and Prepayment of Revolving Credit and Swingline Loans
30
 
SECTION 2.5
 
Permanent Reduction of the Revolving Credit Commitment
31
 
SECTION 2.6
 
Termination of Revolving Credit Facility
31
 
SECTION 2.7
 
Increase in Revolving Credit Commitments
31
ARTICLE III LETTER OF CREDIT FACILITY
33
 
SECTION 3.1
 
L/C Facility
33
 
SECTION 3.2
 
Procedure for Issuance of Letters of Credit
34
 
SECTION 3.3
 
Commissions and Other Charges
34
 
SECTION 3.4
 
L/C Participations
35
 
SECTION 3.5
 
Reimbursement Obligation of the Parent Borrower
36
 
SECTION 3.6
 
Obligations Absolute
36
 
SECTION 3.7
 
Effect of Letter of Credit Application
37
ARTICLE IV GENERAL LOAN PROVISIONS
37
 
SECTION 4.1
 
Interest
37
 
SECTION 4.2
 
Notice and Manner of Conversion or Continuation of Loans
38
 
SECTION 4.3
 
Fees
38
 
SECTION 4.4
 
Manner of Payment
39
 
SECTION 4.5
 
Evidence of Indebtedness
39
 
SECTION 4.6
 
Sharing of Payments by Lenders
40
 
SECTION 4.7
 
Administrative Agent's Clawback
40
 
SECTION 4.8
 
Changed Circumstances
41
 
SECTION 4.9
 
Indemnity
42
 
SECTION 4.10
 
Increased Costs
42
 
SECTION 4.11
 
Taxes
44
 
SECTION 4.12
 
Mitigation Obligations; Replacement of Lenders
47
 
SECTION 4.13
 
Cash Collateral
48
 
SECTION 4.14
 
Defaulting Lenders
49


i
54537432_8

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

ARTICLE V CONDITIONS OF CLOSING AND BORROWING
51
 
SECTION 5.1
 
Conditions to Closing and Initial Extensions of Credit
51
 
SECTION 5.2
 
Conditions to All Extensions of Credit
54
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
55
 
SECTION 6.1
 
Organization; Power; Qualification
55
 
SECTION 6.2
 
Ownership
56
 
SECTION 6.3
 
Authorization; Enforceability
56
 
SECTION 6.4
 
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc
56
 
SECTION 6.5
 
Compliance with Law; Governmental Approvals
56
 
SECTION 6.6
 
Tax Returns and Payments
57
 
SECTION 6.7
 
Intellectual Property Matters
57
 
SECTION 6.8
 
Environmental Matters
57
 
SECTION 6.9
 
Employee Benefit Matters
58
 
SECTION 6.10
 
Margin Stock
59
 
SECTION 6.11
 
Government Regulation
59
 
SECTION 6.12
 
Material Contracts
59
 
SECTION 6.13
 
Employee Relations
60
 
SECTION 6.14
 
Financial Statements
60
 
SECTION 6.15
 
No Material Adverse Change
60
 
SECTION 6.16
 
Solvency
60
 
SECTION 6.17
 
Title to Properties
60
 
SECTION 6.18
 
Litigation
60
 
SECTION 6.19
 
Anti-Terrorism; Anti-Money Laundering
61
 
SECTION 6.20
 
Absence of Defaults
61
 
SECTION 6.21
 
Disclosure
61
ARTICLE VII AFFIRMATIVE COVENANTS
61
 
SECTION 7.1
 
Financial Statements and Budgets
61
 
SECTION 7.2
 
Certificates; Other Reports
62
 
SECTION 7.3
 
Notice of Other Matters
64
 
SECTION 7.4
 
Preservation of Corporate Existence and Related Matters
65
 
SECTION 7.5
 
Maintenance of Property and Licenses
65
 
SECTION 7.6
 
Insurance
65
 
SECTION 7.7
 
Accounting Methods and Financial Records
65
 
SECTION 7.8
 
Payment of Taxes
65
 
SECTION 7.9
 
Compliance with Laws and Approvals
65
 
SECTION 7.10
 
Environmental Laws
66
 
SECTION 7.11
 
Compliance with ERISA
66
 
SECTION 7.12
 
Compliance with Material Contracts
66
 
SECTION 7.13
 
Visits and Inspections
66
 
SECTION 7.14
 
Additional Subsidiaries
67
 
SECTION 7.15
 
Use of Proceeds
68
 
SECTION 7.16
 
Further Assurances
68


ii
54537432_8

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

 
SECTION 7.17
 
Post-Closing Items
68
ARTICLE VIII NEGATIVE COVENANTS
68
 
SECTION 8.1
 
Indebtedness
69
 
SECTION 8.2
 
Liens
70
 
SECTION 8.3
 
Investments
71
 
SECTION 8.4
 
Fundamental Changes
73
 
SECTION 8.5
 
Asset Dispositions
74
 
SECTION 8.6
 
Restricted Payments
75
 
SECTION 8.7
 
Transactions with Affiliates
75
 
SECTION 8.8
 
Accounting Changes; Organizational Documents
76
 
SECTION 8.9
 
Payments and Modifications of Subordinated Indebtedness
76
 
SECTION 8.10
 
No Further Negative Pledges; Restrictive Agreements
76
 
SECTION 8.11
 
Nature of Business
77
 
SECTION 8.12
 
Capital Expenditures
77
 
SECTION 8.13
 
Financial Covenants
77
 
SECTION 8.14
 
Disposal of Subsidiary Interests
77
ARTICLE IX DEFAULT AND REMEDIES
77
 
SECTION 9.1
 
Events of Default
77
 
SECTION 9.2
 
Remedies
79
 
SECTION 9.3
 
Rights and Remedies Cumulative; Non-Waiver; etc
80
 
SECTION 9.4
 
Crediting of Payments and Proceeds
81
 
SECTION 9.5
 
Administrative Agent May File Proofs of Claim
82
 
SECTION 9.6
 
Credit Bidding
82
ARTICLE X THE ADMINISTRATIVE AGENT
83
 
SECTION 10.1
 
Appointment and Authority
83
 
SECTION 10.2
 
Rights as a Lender
83
 
SECTION 10.3
 
Exculpatory Provisions
83
 
SECTION 10.4
 
Reliance by the Administrative Agent
84
 
SECTION 10.5
 
Delegation of Duties
85
 
SECTION 10.6
 
Resignation of Administrative Agent
85
 
SECTION 10.7
 
Non-Reliance on Administrative Agent and Other Lenders
86
 
SECTION 10.8
 
No Other Duties, etc
86
 
SECTION 10.9
 
Collateral and Guaranty Matters
86
 
SECTION 10.10
 
Secured Hedge Agreements and Secured Cash Management Agreements
87
ARTICLE XI MISCELLANEOUS
87
 
SECTION 11.1
 
Notices
87
 
SECTION 11.2
 
Amendments, Waivers and Consents
90
 
SECTION 11.3
 
Expenses; Indemnity
91
 
SECTION 11.4
 
Right of Setoff
93
 
SECTION 11.5
 
Governing Law; Jurisdiction, Etc
94
 
SECTION 11.6
 
Waiver of Jury Trial
94
 
SECTION 11.7
 
Reversal of Payments
95


iii
54537432_8

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

 
SECTION 11.8
 
Injunctive Relief
95
 
SECTION 11.9
 
Successors and Assigns; Participations
95
 
SECTION 11.10
 
Treatment of Certain Information; Confidentiality
99
 
SECTION 11.11
 
Performance of Duties
100
 
SECTION 11.12
 
All Powers Coupled with Interest
100
 
SECTION 11.13
 
Survival
100
 
SECTION 11.14
 
Titles and Captions
100
 
SECTION 11.15
 
Severability of Provisions
100
 
SECTION 11.16
 
Counterparts; Integration; Effectiveness; Electronic Execution
100
 
SECTION 11.17
 
Term of Agreement
101
 
SECTION 11.18
 
USA PATRIOT Act
101
 
SECTION 11.19
 
Independent Effect of Covenants
101
 
SECTION 11.20
 
No Advisory or Fiduciary Responsibility
101
 
SECTION 11.21
 
Borrower Agent
102
 
SECTION 11.22
 
Nature of Obligations
102
 
SECTION 11.23
 
Judgment Currency
102
 
SECTION 11.24
 
Inconsistencies with Other Documents
103




iv
54537432_8

--------------------------------------------------------------------------------




EXHIBITS
 
 
Exhibit A-1
-
Form of US Revolving Credit Note
Exhibit A-2
-
Form of Cayman Revolving Credit Note
Exhibit A-3
-
Form of Swingline Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
Exhibit I
-
Form of US Subsidiary Guaranty Agreement
 
SCHEDULES
Schedule 1.1(a)
-
Revolving Credit Commitments and Revolving Credit Commitment Percentages
Schedule 6.1
-
Jurisdictions of Organization and Qualification
Schedule 6.2
-
Subsidiaries and Capitalization
Schedule 6.6
-
Tax Matters
Schedule 6.12
-
Material Contracts
Schedule 6.13
-
Labor and Collective Bargaining Agreements
Schedule 6.17
-
Real Property
Schedule 6.18
-
Litigation
Schedule 7.17
-
Post-Closing Items
Schedule 8.1
-
Existing Indebtedness
Schedule 8.2
-
Existing Liens
Schedule 8.3
-
Existing Loans, Advances and Investments
Schedule 8.7
-
Transactions with Affiliates






v
54537432_8

--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of May 5, 2014, by and between UBIQUITI NETWORKS,
INC., a Delaware corporation (the “Parent Borrower”) and UBIQUITI INTERNATIONAL
HOLDING COMPANY LIMITED, an exempted company incorporated under the laws of the
Cayman Islands (the “Cayman Borrower”), as Borrowers, the lenders who are party
to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.
STATEMENT OF PURPOSE
The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, a revolving credit facility to the Borrowers.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

54537432_8

--------------------------------------------------------------------------------




Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
I
Less than 1.00 to 1.00
0.20%
1.25%
0.25%
II
Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00
0.25%
1.50%
0.50%
III
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.30%
1.75%
0.75%
IV
Greater than or equal to 2.00 to 1.00
0.35%
2.00%
1.00%
 
 
 
 
 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Parent Borrower provides an
Officer’s Compliance Certificate pursuant to Section 7.2(a) for the most
recently ended fiscal quarter of the Parent Borrower (each such date, a
“Calculation Date”); provided that (a) the Applicable Margin shall be based on
Pricing Level I until the first Calculation Date occurring after the Closing
Date and, thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Parent Borrower preceding the applicable Calculation Date,
and (b) if the Borrower Agent fails to provide an Officer’s Compliance
Certificate when due as required by Section 7.2(a) for the most recently ended
fiscal quarter of the Parent Borrower preceding the applicable Calculation Date,
the Applicable Margin from the date on which such Officer’s Compliance
Certificate was required to have been delivered shall be based on Pricing Level
IV until such time as such Officer’s Compliance Certificate is delivered, at
which time the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Parent Borrower preceding such Calculation Date. The
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Pricing Level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or 7.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower Agent shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) each Borrower shall, within two (2) Business Days of demand thereof by the
Administrative Agent, pay to the Administrative Agent the accrued additional
interest and fees owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 4.4. Nothing in this paragraph shall limit the
rights of the Administrative Agent and Lenders with respect to Sections 4.1(b)
and 9.2 nor any of their other rights under this Agreement or any other Loan
Document. Each Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 2.7.
“Arrangers” means (a) Wells Fargo Securities, LLC, in its capacity as a joint
lead arranger and sole bookrunner and (b) US Bank National Association, in its
capacity as a joint lead arranger.

2
54537432_8

--------------------------------------------------------------------------------




“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests and
any sale-leaseback) by any Credit Party or any Subsidiary thereof (or the
granting of any option or other right to do any of the foregoing), and any
issuance of Equity Interests by any Subsidiary of the Parent Borrower to any
Person that is not a Credit Party or any Subsidiary thereof.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable).
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).
“Borrower Agent” has the meaning assigned thereto in Section 11.21.
“Borrowers” means, collectively, the Parent Borrower and the Cayman Borrower.
“Borrower Materials” has the meaning assigned thereto in Section 7.2.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
San Francisco, California, Charlotte, North Carolina, the Cayman Islands and New
York, New York, are open for the conduct of their commercial banking business
and (b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (a) and that is also a London Banking
Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Expenditures” means, with respect to the Parent Borrower and its
Subsidiaries on a Consolidated basis, for any period, (a) the additions to
property, plant and equipment and other capital expenditures that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations during
such period, but excluding expenditures for the restoration, repair or
replacement of any fixed or capital asset which was destroyed or damaged, in
whole or in part, to the extent financed by the proceeds of an insurance policy
maintained by such Person.

3
54537432_8

--------------------------------------------------------------------------------




“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the Issuing Lender, for the benefit of one
or more of the Issuing Lender, the Swingline Lender or the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, the Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning which correlates
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor’s Financial Services LLC or Moody’s
Investors Service, Inc., (c) certificates of deposit maturing no more than one
hundred twenty (120) days from the date of creation thereof issued by commercial
banks incorporated under the laws of the United States, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of “A” or better by a nationally recognized rating agency; provided
that the aggregate amount invested in such certificates of deposit shall not at
any time exceed $5,000,000 for any one such certificate of deposit and
$10,000,000 for any one such bank, or (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.
“Cayman Borrower” has the meaning assigned thereto in the introductory paragraph
to this Agreement.
“Cayman Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans made to the Cayman
Borrower under the Revolving Credit Facility and (b) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Foreign Credit Parties and each of their respective Subsidiaries to the
Lenders, the Issuing Lender or the Administrative Agent, in each case under any
Loan Document,

4
54537432_8

--------------------------------------------------------------------------------




with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Foreign Credit Party or any Subsidiary thereof of
any proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
“Change in Control” means the occurrence of one or more of the following events
or series of events:
(a)     (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than
twenty-five percent (25%) of the Equity Interests of the Parent Borrower
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of the Parent Borrower or (ii) a majority of the
members of the board of directors (or other equivalent governing body) of the
Parent Borrower shall not constitute Continuing Directors;
(b)     the Parent Borrower shall fail to control and directly own 100% of each
class of outstanding Equity Interests of the Cayman Borrower; or
(c)    the Cayman Borrower shall fail to control and directly own 100% of each
class of outstanding Equity Interests of Ubiquiti Hong Kong and Ubiquiti Cayman.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

5
54537432_8

--------------------------------------------------------------------------------




“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Parent Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization,
depreciation and other non‑cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future),
(iv) extraordinary losses (excluding extraordinary losses from discontinued
operations) and (v) non-cash compensation charges, including any such charges
arising from stock options, restricted stock grants or other equity-incentive
programs less (c) the sum of the following, without duplication, to the extent
included in determining Consolidated Net Income for such period: (i) interest
income, (ii) any extraordinary gains and (iii) non-cash gains or non-cash items
increasing Consolidated Net Income. For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a Pro Forma Basis.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Parent Borrower
and its Subsidiaries in accordance with GAAP, interest expense (including,
without limitation, interest expense attributable to Capital Lease Obligations
and all net payment obligations pursuant to Hedge Agreements) for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent Borrower and its Subsidiaries for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP; provided, that
in calculating Consolidated Net Income of the Parent Borrower and its
Subsidiaries for any period, there shall be excluded (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to
clause (c) below), in which the Parent Borrower or any of its Subsidiaries has a
joint interest with a third party, except to the extent such net income is
actually paid in cash to the Parent Borrower or any of its Subsidiaries by
dividend or other distribution during such period, (b) the net income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of the Parent
Borrower or any of its Subsidiaries or is merged into or consolidated with the
Parent Borrower or any of its Subsidiaries or that Person’s assets are acquired
by the Parent Borrower or any of its Subsidiaries except to the extent included
pursuant to the foregoing clause (a), (c) the net income (if positive), of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the Parent Borrower or any of its
Subsidiaries of such net income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary and (d)
any gain or loss from Asset Dispositions during such period.
“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Parent Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Parent Borrower and its
Subsidiaries.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

6
54537432_8

--------------------------------------------------------------------------------




“Continuing Directors” means the directors of the Parent Borrower on the Closing
Date and each other director of the Parent Borrower, if, in each case, such
other director’s nomination for election to the board of directors (or
equivalent governing body) of the Parent Borrower is recommended by at least 51%
of the then Continuing Directors.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the US Credit Parties and the Foreign
Credit Parties.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect (including, without
limitation, Part V of the Companies Law (2013 Revision) of the Cayman Islands
and the Companies Winding Up Rules 2008 (as amended) of the Cayman Islands).
“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 4.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two (2) Business Days of the date such Loans
or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower Agent, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower Agent, to confirm in writing to the Administrative Agent and the
Borrower Agent that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such

7
54537432_8

--------------------------------------------------------------------------------




a capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 4.14(b)) upon delivery of written notice of such
determination to the Borrower Agent, the Issuing Lender, the Swingline Lender
and each Lender.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolving Credit Commitments), (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Revolving Credit
Commitments), in whole or in part, (c) provide for the scheduled payment of
dividends in cash or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Revolving Credit Maturity Date; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of the Parent Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the Parent Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any

8
54537432_8

--------------------------------------------------------------------------------




approval given, under any such Environmental Law, including, without limitation,
any and all claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to public
health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of an exempted company incorporated under the laws of the
Cayman Islands, shares, (d) in the case of a partnership, partnership interests
(whether general or limited), (e) in the case of a limited liability company,
membership interests, (f) any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person and (g) any and all warrants,
rights or options to purchase any of the foregoing.
“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof of shares of its Equity Interests to any Person that is not a Credit
Party (including, without limitation, in connection with the exercise of options
or warrants or the conversion of any debt securities to equity) and (b) any
capital contribution from any Person that is not a Credit Party into any Credit
Party or any Subsidiary thereof. The term “Equity Issuance” shall not include
(A) any Asset Disposition or (B) any Debt Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant”

9
54537432_8

--------------------------------------------------------------------------------




as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the guarantee of such Credit Party or the grant of
such security interest becomes effective with respect to such Swap Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Credit Party). If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrowers under Section 4.12(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 4.11, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 4.11(g)
and (d) any United States federal withholding Taxes imposed under FATCA.
“Existing Credit Facility” means all existing Indebtedness of the Parent
Borrower and its Subsidiaries under that certain Loan and Security Agreement
dated as of August 7, 2012, by and between the Parent Borrower, U.S. Bank, the
lenders party thereto and East West Bank.
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of Sections 1471 and 1474 of
the Code, and any applicable laws, regulations and guidance notes implementing
the obligations imposed by Sections 1471 through 1474 of the Code into the
domestic legislative framework of the Cayman Islands.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of

10
54537432_8

--------------------------------------------------------------------------------




the quotation for such day on such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by the
Administrative Agent.
“Fiscal Year” means the fiscal year of the Parent Borrower and its Subsidiaries
ending on June 30.
“Foreign Collateral Agreement” means the Foreign Collateral Agreement of even
date herewith executed by the Foreign Credit Parties (other than Ubiquiti Hong
Kong) in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, which shall be in form and substance acceptable to the
Administrative Agent.
“Foreign Credit Parties” means, collectively, (a) the Cayman Borrower, (b)
Ubiquiti Hong Kong and (c) Ubiquiti Cayman.
“Foreign Lender” means (a) with respect to the Parent Borrower, a Lender that is
not a U.S. Person, and (b) with respect to the Cayman Borrower, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Cayman Borrower is a resident for tax purposes.
“Foreign Secured Obligations” means, collectively, (a) the Cayman Obligations
and (b) all existing or future payment and other obligations owing by any
Foreign Credit Party under (i) any Secured Hedge Agreement (other than an
Excluded Swap Obligation) and (ii) any Secured Cash Management Agreement.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by the Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and

11
54537432_8

--------------------------------------------------------------------------------




including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).
“Guarantors” means, collectively, (a) the US Guarantors, (b) Ubiquiti Hong Kong,
and (c) Ubiquiti Cayman.
“Guaranty Agreements” means (a) the Ubiquiti Hong Kong Guaranty, (b) the US
Subsidiary Guaranty Agreement, (c) the Ubiquiti Cayman Guaranty and (d) any
other unconditional guaranty agreement executed by any other Guarantor for the
benefit of the Secured Parties.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article VIII, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

12
54537432_8

--------------------------------------------------------------------------------




“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.
“Immaterial Foreign Subsidiaries” means all Foreign Subsidiaries that are not
Material Foreign Subsidiaries.
“Increase Effective Date” has the meaning assigned thereto in Section 2.7(c).
“Incremental Amendment” has the meaning assigned thereto in Section 2.7(e)(i).
“Incremental Lender” has the meaning assigned thereto in Section 2.7(b).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

13
54537432_8

--------------------------------------------------------------------------------




(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
(g)    all obligations of any such Person in respect of Disqualified Equity
Interests;
(h)    all net obligations of such Person under any Hedge Agreements; and
(i)    all Guarantees of any such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Intellectual Property” shall have the meaning specified in the US Collateral
Agreement.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter, in each case as selected by the Borrower Agent, on behalf of
itself or the Cayman Borrower, in its Notice of Borrowing or Notice of
Conversion/Continuation and subject to availability; provided that:
(a)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(c)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(d)    no Interest Period shall extend beyond the Revolving Credit Maturity Date
and Interest Periods shall be selected by the Borrowers so as to permit the
Borrowers to make mandatory reductions of the Revolving Credit Commitment
pursuant to Section 2.5(b) without payment of any amounts pursuant to
Section 4.9; and
(e)    there shall be no more than six (6) Interest Periods in effect at any
time.

14
54537432_8

--------------------------------------------------------------------------------




“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means Wells Fargo, in its capacity as issuer of any Letters of
Credit hereunder, or any successor thereto.
“L/C Commitment” means the lesser of (a) $5,000,000 and (b) the Revolving Credit
Commitment.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 2.7,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
“Letters of Credit” means the collective reference to standby letters of credit
issued pursuant to Section 3.1.
“LIBOR” means,
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date

15
54537432_8

--------------------------------------------------------------------------------




of determination, or, if such date is not a Business Day, then the immediately
preceding Business Day. If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 Page (or any applicable successor page) then “LIBOR” for such
Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Liquidity” means, as of any date of determination, the sum of (a) all
Unrestricted cash and Cash Equivalents of the Credit Parties and (b) the
principal amount that the Borrowers are permitted to draw under the Revolving
Credit Facility (not to exceed $50,000,000) on such date. For purposes hereof,
“Unrestricted” means that such cash and Cash Equivalents (i) do not appear or
would not be required to appear as “restricted” on the financial statements of
the Parent Borrower or any such Subsidiary (unless related to the Loan Documents
or the Liens created thereunder), (ii) are not subject to a Lien (other than
Liens permitted under Section 8.2(a) or (j)) in favor of any Person other than
the Administrative Agent under the Loan Documents and (iii) are not prohibited
from being used by the Parent Borrower and its Subsidiaries for the payment of
the Obligations.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreements and each
other document, instrument, certificate and agreement executed and delivered by
the Credit Parties or any of their respective Subsidiaries in favor of or
provided to the Administrative Agent or any Secured Party in connection with
this Agreement or otherwise referred to herein or contemplated hereby (excluding
any Secured Hedge Agreement and any Secured Cash Management Agreement).
“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

16
54537432_8

--------------------------------------------------------------------------------




“Material Adverse Effect” means, with respect to the Parent Borrower and its
Subsidiaries, (a) a material adverse change in, or a material adverse effect on,
the operations, business, assets, properties, liabilities (actual or contingent)
or financial condition of the Parent Borrower and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of any Credit Party to perform
its obligations under the Loan Documents to which it is a party, (c) a material
adverse effect on the rights and remedies of the Administrative Agent or any
Lender under any Loan Document or (d) an impairment of the legality, validity,
binding effect or enforceability against any Credit Party of any Loan Document
to which it is a party.
“Material Contract” means (a) any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of $25,000,000 per annum or (b) any other
contract or agreement, written or oral, of any Credit Party or any of its
Subsidiaries, the breach, non‑performance, cancellation or failure to renew of
which could reasonably be expected to have a Material Adverse Effect.
“Material First Tier Foreign Subsidiary” means any Material Foreign Subsidiary
that is directly owned by a US Credit Party.
“Material Foreign Subsidiary” means (a) the Cayman Borrower, (b) Ubiquiti Hong
Kong, (c) Ubiquiti Cayman, (d) any Foreign Subsidiary with assets or revenues
that exceed 5% of the Consolidated assets or revenues of the Parent Borrower and
its Subsidiaries, determined as of the end of the most recent Fiscal Year for
which financial statements have been delivered and recalculated at the end of
each Fiscal Year thereafter and (e) any Foreign Subsidiary required to be
designated as a Material Foreign Subsidiary pursuant to Section 7.14(d).  On the
Closing Date, Foreign Subsidiaries organized in India, Lithuania, Poland, China
and Latvia do not meet the requirement set forth above and are not Material
Foreign Subsidiaries.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and the Issuing Lender that is entitled to Cash Collateral hereunder at such
time in their sole discretion.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (ii) has been approved by the Required Lenders.
“Non-Credit Party” means any Subsidiary of the Parent Borrower that is not a
Credit Party.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

17
54537432_8

--------------------------------------------------------------------------------




“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, collectively, the US Obligations and the Cayman
Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the controller of the Parent Borrower substantially in the form
attached as Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).
“Parent Borrower” has the meaning assigned thereto in the introductory paragraph
to this Agreement.
“Parent Borrower Sublimit” means the lesser of (a) $110,000,000 and (b) the
Revolving Credit Commitment.
“Participant” has the meaning assigned thereto in Section 11.9(d).
“Participant Register” has the meaning assigned thereto in Section 11.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Acquisition” means any acquisition by the Parent Borrower or any
Subsidiary in the form of the acquisition of all or substantially all of the
assets, business or a line of business, or at least a majority of the
outstanding Equity Interests which have the ordinary voting power for the
election of directors of the

18
54537432_8

--------------------------------------------------------------------------------




board of directors (or equivalent governing body) (whether through purchase,
merger or otherwise), of any other Person if each such acquisition meets all of
the following requirements:
(a)    such acquisition shall be completed on a non-hostile basis;
(b)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 8.11;
(c)    if such transaction is a merger or consolidation, a Borrower or a
Guarantor shall be the surviving Person;
(d)    no later than ten (10) Business Days prior to the proposed closing date
of such acquisition, the Parent Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Parent Borrower is in compliance on a Pro Forma
Basis (as of the date of the acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) with (i) Section 8.13(b) and (ii)
a Consolidated Total Leverage Ratio no greater than 2.00 to 1.00;
(e)    no later than ten (10) Business Days after the proposed closing date of
such acquisition the Parent Borrower, to the extent requested by the
Administrative Agent, shall have delivered to the Administrative Agent promptly
upon the finalization thereof copies of substantially final documentation
delivered in connection therewith;
(f)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition; and
(g)    the Administrative Agent and the Required Lenders shall have provided
their written consent prior to the consummation of such acquisition if the
aggregate amount of the purchase price, including, but not limited to, any
assumed debt, earn-outs (valued at the maximum amount payable thereunder),
deferred payments, or Equity Interests of a Borrower, to be paid in cash on a
singular basis in connection with such acquisition (or series of related
acquisitions), together with all other acquisitions consummated during the term
of this Agreement exceeds $100,000,000 in the aggregate (excluding any portion
of the acquisitions paid from any Equity Issuance).
“Permitted Liens” means the Liens permitted pursuant to Section 8.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning assigned thereto in Section 7.2.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified

19
54537432_8

--------------------------------------------------------------------------------




Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement (a) excluding all income statement items (whether positive or
negative) attributable to the Property or Person that are subject to any such
Specified Disposition made during such period, (b) including all income
statement items (whether positive or negative) attributable to the Property or
Person acquired pursuant to any such Permitted Acquisition (provided that such
income statement items to be included are reflected in financial statements or
other financial data reasonably acceptable to the Administrative Agent and based
upon reasonable assumptions and calculations which are expected to have a
continuous impact) and (c) without duplication of any other adjustments already
included in clause (b) above or in the calculation of Consolidated EBITDA for
such period, after giving effect to the pro forma adjustments with respect to
such transaction; provided that in each case any such pro forma adjustments (i)
are reasonably expected to be realized within twelve (12) months of such
transaction as set forth in reasonable detail on a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent and (ii)
are calculated on a basis consistent with GAAP and Regulation S-X of the
Exchange Act of 1934 (including with respect to pro forma adjustments for public
company costs in connection with the Acquisition of any public company) and
(iii) represent less than 10% of Consolidated EBITDA (determined without giving
effect to this clause (iii). For purposes of this definition, “Specified
Disposition” means any disposition of all or substantially all of the assets or
Equity Interests of any Subsidiary of the Parent Borrower or any division,
business unit, product line or line of business and “Specified Transaction”
means (x) any Specified Disposition and (y) any Permitted Acquisition.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Public Lenders” has the meaning assigned thereto in Section 7.2.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 11.9(c).
“Reimbursement Obligation” means the obligation of the Parent Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means, at any date, any combination of two or more Lenders
holding more than fifty percent (50%) of the sum of the aggregate amount of the
Revolving Credit Commitment or, if the Revolving Credit Commitment has been
terminated, any combination of two or more Lenders holding more than fifty
percent (50%) of the aggregate Extensions of Credit under the Revolving Credit
Facility; provided that the Revolving Credit Commitment of, and the portion of
the Extensions of Credit under the Revolving Credit Facility, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, director, controller, vice president,
treasurer or assistant treasurer of such Person or any other officer of such
Person designated in writing by the applicable Borrower and reasonably
acceptable to the

20
54537432_8

--------------------------------------------------------------------------------




Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” has the meaning assigned thereto in Section 8.6.
“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to, and to purchase participations in L/C
Obligations and Swingline Loans for the account of, the applicable Borrower
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Lender’s name on the Register, as such amount
may be modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 2.7) and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Loans, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof. The aggregate Revolving Credit Commitment of all the Lenders on the
Closing Date shall be $150,000,000. The initial Revolving Credit Commitment of
each Lender is set forth opposite the name of such Lender on Schedule 1.1(a).
“Revolving Credit Commitment Percentage” means, with respect to any Lender at
any time, the percentage of the total Revolving Credit Commitments of all the
Lenders represented by such Lender’s Revolving Credit Commitment. If the
Revolving Credit Commitments have terminated or expired, the Revolving Credit
Commitment Percentages shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments. The
initial Revolving Credit Commitment of each Lender is set forth opposite the
name of such Lender on Schedule 1.1(a).
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.7).
“Revolving Credit Facility Increase” has the meaning assigned thereto in
Section 2.7(a).
“Revolving Credit Loan” means any revolving loan made to the Borrowers pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a) May 5, 2019,
(b) the date of termination of the entire Revolving Credit Commitment by the
Borrowers pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).
“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Lender evidencing the Revolving Credit Loans made by such Lender, (i) for
the Parent Borrower, substantially in the form attached as Exhibit A-1 and (ii)
for the Cayman Borrower, substantially in the form attached as Exhibit A-2, and,
in each case, any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case

21
54537432_8

--------------------------------------------------------------------------------




may be, occurring on such date; plus (b) with respect to any L/C Obligations on
any date, the aggregate outstanding amount thereof on such date after giving
effect to any Extensions of Credit occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/ Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/ SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/ list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Swingline Lender, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 10.5, any other holder from time to time of any
of any Secured Obligations and, in each case, their respective successors and
permitted assigns.
“Security Documents” means the collective reference to the US Collateral
Agreement, the Foreign Collateral Agreement, the Ubiquiti Hong Kong Share
Mortgage, the Ubiquiti International Cayman Share Charge, the Ubiquiti Cayman
Share Charge, the Ubiquiti Hong Kong Charge over Accounts and each other
agreement or writing pursuant to which any Credit Party pledges or grants a
security interest in any Property or assets securing the Secured Obligations or
the Foreign Secured Obligations, as applicable.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as

22
54537432_8

--------------------------------------------------------------------------------




they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Parent Borrower or any of its Subsidiaries that is subordinated
in right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Parent Borrower.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo, in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Parent Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.
“Swingline Note” means a promissory note made by the Parent Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

23
54537432_8

--------------------------------------------------------------------------------




“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrowers in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
“Threshold Amount” means $25,000,000.
“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Facility, (b) the initial
Extensions of Credit and (c) the payment of costs and expenses incurred in
connection with the foregoing.
“Ubiquiti Cayman” means Ubiquiti Cayman Limited, an exempted company
incorporated under the laws of the Cayman Islands.
“Ubiquiti Cayman Guaranty” means the unconditional guaranty agreement dated as
of the date hereof executed by Ubiquiti Cayman in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall be in form
and substance satisfactory to the Administrative Agent.
“Ubiquiti Cayman Share Charge” means the equitable charge over shares in form
and substance reasonably satisfactory to the Administrative Agent, pursuant to
which the Administrative Agent, for the benefit of the Secured Parties, is
granted a security interest (or the equivalent under Cayman Islands law) in
one-hundred percent (100%) of the Equity Interests of Ubiquiti Cayman.
“Ubiquiti International Cayman Share Charge” means the equitable charge over
shares in form and substance reasonably satisfactory to the Administrative
Agent, pursuant to which the Administrative Agent, for the benefit of the
Secured Parties, is granted a security interest (or the equivalent under Cayman
Islands law) in sixty-five percent (65%) of the Equity Interests of the Cayman
Borrower.
“Ubiquiti Hong Kong” means Ubiquiti Networks International Limited, a company
formed under the laws of Hong Kong.

24
54537432_8

--------------------------------------------------------------------------------




“Ubiquiti Hong Kong Guaranty” means the unconditional guarantee and indemnity
governed by the laws of Hong Kong dated as of the date hereof executed by
Ubiquiti Hong Kong in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, which shall be in form and substance satisfactory to the
Administrative Agent.
“Ubiquiti Hong Kong Share Mortgage” means the share mortgage governed by the
laws of Hong Kong dated as of the date hereof executed by the Cayman Borrower in
favor of the Administrative Agent and in form and substance satisfactory to the
Administrative Agent, pursuant to which the Administrative Agent, for the
benefit of the Secured Parties, is granted a security interest (or the
equivalent under Hong Kong law) in one-hundred percent (100%) of the Equity
Interests of Ubiquiti Hong Kong.
“Ubiquiti Hong Kong Charge over Accounts” means the charge over accounts and
securities governed by the laws of Hong Kong dated as of the date hereof
executed by Ubiquiti Hong Kong in favor of the Administrative Agent and in form
and substance satisfactory to the Administrative Agent pursuant to which the
Administrative Agent, for the benefit of the Secured Parties, is granted a
security interest (or the equivalent under Hong Kong law) in all deposit
accounts, securities accounts and similar accounts and all cash and cash
equivalents held therein.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“United States” means the United States of America.
“US Collateral Agreement” means the US Collateral Agreement of even date
herewith executed by the US Credit Parties in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, which shall be in form and
substance acceptable to the Administrative Agent.
“US Credit Parties” means the Parent Borrower and the US Guarantors.
“US Guarantors” all direct and indirect Domestic Subsidiaries of the Parent
Borrower in existence on the Closing Date or which become a party to the US
Subsidiary Guaranty Agreement pursuant to Section 7.14 (other than a Domestic
Subsidiary of a Foreign Subsidiary).
“US Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans made to the Parent
Borrower under the Revolving Credit Facility and (b) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the US Credit Parties and each of their respective Subsidiaries to the
Lenders, the Issuing Lender or the Administrative Agent, in each case under any
Loan Document, with respect to any Loan or Letter of Credit of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against any US Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
“US Subsidiary Guaranty Agreement” means that certain US Subsidiary Guaranty
Agreement substantially in the form of Exhibit I made by certain Domestic
Subsidiaries of the Parent Borrower in favor of the Administrative Agent, for
the benefit of the Secured Parties.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

25
54537432_8

--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Parent Borrower and/or one or more of its Wholly-Owned Subsidiaries (except
for directors’ qualifying shares or other shares required by Applicable Law to
be owned by a Person other than the Parent Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
“Withholding Agent” means the Parent Borrower, Cayman Borrower and the
Administrative Agent.
SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and (k)
section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
SECTION 1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by
Section 7.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Parent Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Borrower
Agent or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower Agent shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and

26
54537432_8

--------------------------------------------------------------------------------




(ii) the Parent Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, the Securities Act of 1933, the UCC, the Investment Company Act of
1940, the Interstate Commerce Act, the Trading with the Enemy Act of the United
States or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.
SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable).
SECTION 1.8    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
SECTION 1.9    Guarantees. Unless otherwise specified, the amount of any
Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.
SECTION 1.10    Covenant Compliance Generally. For purposes of determining
compliance under Sections 8.1, 8.2, 8.3, 8.5 and 8.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the most recent annual financial
statements of the Parent Borrower and its Subsidiaries delivered pursuant to
Section 7.1(a). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 8.1, 8.2 and 8.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance

27
54537432_8

--------------------------------------------------------------------------------




of doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
ARTICLE II    

REVOLVING CREDIT FACILITY
SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Lender severally agrees to make Revolving Credit Loans to the
Cayman Borrower and/or the Parent Borrower in Dollars from time to time from the
Closing Date through, but not including, the Revolving Credit Maturity Date as
requested by the Borrower Agent in accordance with the terms of Section 2.3;
provided, that (a) the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment of all the Lenders, (b) the Revolving Credit
Exposure of any Lender shall not at any time exceed such Lender’s Revolving
Credit Commitment and (c) the Revolving Credit Outstandings with respect to the
Parent Borrower shall not exceed the Parent Borrower Sublimit. Each Revolving
Credit Loan by a Lender shall be in a principal amount equal to such Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the Cayman Borrower and the Parent Borrower may borrow, repay
and reborrow Revolving Credit Loans hereunder until the Revolving Credit
Maturity Date.
SECTION 2.2    Swingline Loans.
(c)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 5.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion, make Swingline Loans to the Parent Borrower in Dollars from
time to time from the Closing Date through, but not including, the Revolving
Credit Maturity Date; provided, that (a) after giving effect to any amount
requested, the Revolving Credit Outstandings shall not exceed the Revolving
Credit Commitment, (b) the Revolving Credit Outstandings with respect to the
Parent Borrower shall not exceed the Parent Borrower Sublimit and (c) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the Swingline Commitment.
(d)    Refunding.
(i)    Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender. Such refundings shall be made by the Lenders in accordance
with their respective Revolving Credit Commitment Percentages and shall
thereafter be reflected as Revolving Credit Loans of the Lenders on the books
and records of the Administrative Agent. Each Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made. No Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Revolving Credit Commitment Percentage of a Swingline Loan.

28
54537432_8

--------------------------------------------------------------------------------




(ii)    The Parent Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Parent Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Parent Borrower
with the Swingline Lender (up to the amount available therein) in order to
immediately pay the Swingline Lender the amount of such Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Parent Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Lenders in accordance with their respective Revolving Credit Commitment
Percentages (unless the amounts so recovered by or on behalf of the Parent
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.3 and which such
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable).
(iii)    Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 9.1(i) or (j) shall have occurred, each Lender
will, on the date the applicable Revolving Credit Loan would have been made,
purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Revolving Credit Commitment Percentage of the
aggregate amount of such Swingline Loan. Each Lender will immediately transfer
to the Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Lender such Lender’s participating interest in a Swingline
Loan, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).
(e)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 4.13 and Section 4.14.
SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Requests for Borrowing. The Borrower Agent, on behalf of itself or the
Cayman Borrower, shall give the Administrative Agent irrevocable prior written
notice substantially in the form of Exhibit B (a “Notice of Borrowing”) not
later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and
each Swingline Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof, (y) with respect to LIBOR Rate Loans in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (z) with respect to Swingline Loans in an aggregate principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof, (C) whether such
Loan is to be a Revolving

29
54537432_8

--------------------------------------------------------------------------------




Credit Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan
whether the Loans are to be LIBOR Rate Loans or Base Rate Loans, (E) whether
such Loan will be made to the Parent Borrower or the Cayman Borrower and (F) in
the case of a LIBOR Rate Loan, the duration of the Interest Period applicable
thereto. If the Borrower Agent fails to specify a type of Loan in a Notice of
Borrowing, then the applicable Loans shall be made as Base Rate Loans. If the
Borrower Agent requests a Borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Lenders of each Notice of Borrowing.
(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Parent Borrower or the Cayman
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Parent Borrower, at the office of the Administrative Agent in
funds immediately available to the Administrative Agent, the Swingline Loans to
be made on such borrowing date. Each Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Parent Borrower or the Cayman
Borrower, as applicable, identified in the most recent notice substantially in
the form attached as Exhibit C (a “Notice of Account Designation”) delivered by
the Borrower Agent to the Administrative Agent or as may be otherwise agreed
upon by the Borrower Agent, on behalf of itself or the Cayman Borrower, and the
Administrative Agent from time to time. Subject to Section 4.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Lender has not made available to the Administrative Agent its
Revolving Credit Commitment Percentage of such Loan. Revolving Credit Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.2(b).
SECTION 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a)    Repayment on Termination Date. (i) Each Borrower hereby agrees to repay
the outstanding principal amount of all Revolving Credit Loans made to such
Borrower in full on the Revolving Credit Maturity Date, and (ii) the Parent
Borrower agrees to repay the outstanding principal amount of all Swingline Loans
in accordance with Section 2.2(b) (but, in any event, no later than the
Revolving Credit Maturity Date), together, in each case, with all accrued but
unpaid interest thereon.
(b)    Mandatory Prepayments. If at any time (i) the Revolving Credit
Outstandings exceed the Revolving Credit Commitment or (ii) the Revolving Credit
Outstandings with respect to the Parent Borrower exceeds the Parent Borrower
Sublimit, the Parent Borrower and Cayman Borrower, as applicable, agree to repay
promptly upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, Extensions of Credit in an
amount equal to such excess with each such repayment applied first, if such
repayment is made by the Parent Borrower, to the principal amount of outstanding
Swingline Loans, second to the principal amount of outstanding Revolving Credit
Loans and third, with respect to any Letters of Credit then outstanding, if such
repayment is made by the Parent Borrower, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 9.2(b)).

30
54537432_8

--------------------------------------------------------------------------------




(c)    Optional Prepayments. The Parent Borrower and the Cayman Borrower may at
any time and from time to time prepay Revolving Credit Loans and Swingline
Loans, in whole or in part, without premium or penalty (other than pursuant to
Section 4.9), with irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit D (a “Notice of Prepayment”) given
not later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan
and each Swingline Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof.
(d)    Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 4.9 hereof.
SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrowers shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Revolving Credit Commitment at any time or
(ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Lender according to
its Revolving Credit Commitment Percentage. All Commitment Fees accrued until
the effective date of any termination of the Revolving Credit Commitment shall
be paid on the effective date of such termination.
(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the applicable
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 9.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility. If
the reduction of the Revolving Credit Commitment requires the repayment of any
LIBOR Rate Loan, such repayment shall be accompanied by any amount required to
be paid pursuant to Section 4.9 hereof.
SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

31
54537432_8

--------------------------------------------------------------------------------




SECTION 2.7    Increase in Revolving Credit Commitments.
(a)    Request for Increase. At any time after the Closing Date, upon written
notice to the Administrative Agent, the Borrower Agent, on behalf of the Cayman
Borrower, may from time to time, request one or more increases in the Revolving
Credit Commitments (a “Revolving Credit Facility Increase”); provided that (i)
the aggregate principal amount for all such Revolving Credit Facility Increases
shall not exceed $50,000,000 and (ii) any such request for an increase shall be
in a minimum amount of $10,000,000 or, if less, the remaining amount permitted
pursuant to the foregoing clause (i).
(b)    Incremental Lenders. Each notice from the Borrower Agent, on behalf of
the Cayman Borrower, pursuant to this Section shall set forth the requested
amount and proposed terms of the relevant Revolving Credit Facility Increase.
Revolving Credit Facility Increases may be provided by any existing Lender or by
any other Persons (each, an “Incremental Lender”); provided that the
Administrative Agent, the Issuing Lender and the Swingline Lender shall have
consented (such consent not to be unreasonably withheld, conditioned or delayed)
to such Incremental Lender’s providing such Revolving Credit Facility Increase
to the extent any such consent would be required under Section 11.9(b) for an
assignment of Revolving Credit Commitments to such Incremental Lender. At the
time of sending such notice, the Borrower Agent (in consultation with the
Administrative Agent) shall specify the time period within which each
Incremental Lender is requested to respond, which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the proposed
Incremental Lenders. Each proposed Incremental Lender may elect or decline, in
its sole discretion, and shall notify the Administrative Agent within such time
period whether it agrees, to provide a Revolving Credit Facility Increase and,
if so, whether by an amount equal to, greater than or less than requested. Any
Person not responding within such time period shall be deemed to have declined
to provide a Revolving Credit Facility Increase.
(c)    Increase Effective Date and Allocations. The Administrative Agent and the
Borrower Agent, on behalf of the Cayman Borrower, shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such Revolving
Credit Facility Increase (limited in the case of the Incremental Lenders to
their own respective allocations thereof). The Administrative Agent shall
promptly notify the Borrower Agent and the Incremental Lenders of the final
allocation of such Incremental Increases and the Increase Effective Date.
(d)    Conditions to Effectiveness of Increase. Any Revolving Credit Facility
Increase shall become effective as of such Increase Effective Date, provided
that:
(i)    no Default or Event of Default shall exist on such Increase Effective
Date immediately prior to or after giving effect to (A) such Revolving Credit
Facility Increase or (B) the making of any Extensions of Credit pursuant
thereto; and
(ii)    the Parent Borrower is in pro forma compliance with the financial
covenants set forth in Section 8.13 based on the financial statements most
recently delivered pursuant to Section 7.1 after giving effect to such Revolving
Credit Facility Increase (assuming that the entire Revolving Credit Facility
Increase is fully funded on the effective date thereof).
(e)    Terms of Revolving Credit Facility Increases.
(i)    Each such Revolving Credit Facility Increase shall be effected pursuant
to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Amendment may, without the consent of any other Lenders, effect such

32
54537432_8

--------------------------------------------------------------------------------




amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.7;
(ii)    Revolving Credit Loans made with respect to the Revolving Credit
Facility Increase shall mature on the Revolving Credit Maturity Date and shall
be subject to the same terms and conditions as the other Revolving Credit Loans;
(iii)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Facility Increase) in accordance with their revised Revolving
Credit Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Credit Facility Increase) agree to
make all payments and adjustments necessary to effect such reallocation and the
Borrowers shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment);
(iv)    except as provided above, all of the other terms and conditions
applicable to such Revolving Credit Facility Increase shall, except to the
extent otherwise provided in this Section 2.7, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
(v)    each Revolving Credit Facility Increase shall constitute Obligations of
the Borrowers and shall be secured and guaranteed with the other Extensions of
Credit on a pari passu basis; and
(vi)    any Incremental Lender with a Revolving Credit Facility Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Revolving Credit Facility Increase shall receive proceeds
of prepayments on the same basis as the other Revolving Credit Loans made
hereunder.
ARTICLE III    

LETTER OF CREDIT FACILITY
SECTION 3.1    L/C Facility.
(f)    Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in Section
3.4(a), agrees to issue standby Letters of Credit in an aggregate amount not to
exceed its L/C Commitment for the account of the Parent Borrower (which may
support the obligations of any Subsidiary of the Parent Borrower) on any
Business Day from the Closing Date through but not including the thirtieth
(30th) Business Day prior to the Revolving Credit Maturity Date in such form as
may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Commitment, (b) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment or (c) the Revolving Credit Outstandings with respect to the
Parent Borrower would exceed the Parent Borrower Sublimit. Each Letter of Credit
shall (i) be denominated in Dollars in a minimum amount of $100,000 (or such
lesser amount as agreed to by the Issuing Lender), (ii) be a standby letter of
credit issued to support the obligations of the Parent Borrower or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business and (iii)

33
54537432_8

--------------------------------------------------------------------------------




expire on a date no more than twelve (12) months after the date of issuance or
last renewal of such Letter of Credit, which date shall be no later than the
fifth (5th) Business Day prior to the Revolving Credit Maturity Date and (iv) be
subject to the ISP98, as set forth in the Letter of Credit Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York. The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
letters of credit generally or such Letter of Credit in particular any
restriction or reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date and that the Issuing Lender in good faith deems material to it, or
(C) the conditions set forth in Section 5.2 are not satisfied. References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.
(g)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 4.13 and Section 4.14.
SECTION 3.2    Procedure for Issuance of Letters of Credit. The Parent Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Issuing Lender at the Administrative Agent’s Office a
Letter of Credit Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Parent Borrower. The
Issuing Lender shall promptly furnish to the Borrower Agent a copy of such
Letter of Credit and shall promptly notify each Lender of the issuance and upon
request by any Lender, furnish to such Lender a copy of such Letter of Credit
and the amount of such Lender’s participation therein.
SECTION 3.3    Commissions and Other Charges.
(e)    Letter of Credit Commissions. Subject to Section 4.14(a)(iii)(B), the
Parent Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3 in accordance with their respective
Revolving Credit Commitment Percentages.

34
54537432_8

--------------------------------------------------------------------------------




(f)    Issuance Fee. In addition to the foregoing commission, the Parent
Borrower shall pay directly to the Issuing Lender, for its own account, an
issuance fee with respect to each Letter of Credit at a rate equal to 0.125% per
annum, computed on the daily amount available to be drawn under such Letter of
Credit. Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of a Letter of Credit, on a the Revolving Credit
Maturity Date and thereafter on demand of the Issuing Lender.
(g)    Other Costs. In addition to the foregoing fees and commissions, the
Parent Borrower shall pay or reimburse the Issuing Lender for such normal and
customary fees, costs, charges and expenses as are incurred or charged by the
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit.
SECTION 3.4    L/C Participations.
(c)    The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Parent Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
which is not so reimbursed.
(d)    Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
(e)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Parent Borrower or otherwise), or any payment of interest on
account thereof, the Issuing Lender will distribute to such L/C Participant its
pro rata share thereof; provided, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing

35
54537432_8

--------------------------------------------------------------------------------




Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.
SECTION 3.5    Reimbursement Obligation of the Parent Borrower. In the event of
any drawing under any Letter of Credit, the Parent Borrower agrees to reimburse
(either with the proceeds of a Revolving Credit Loan as provided for in this
Section or with funds from other sources), in same day funds, the Issuing Lender
on each date on which the Issuing Lender notifies the Parent Borrower of the
date and amount of a draft paid under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment. Unless the
Parent Borrower shall immediately notify the Issuing Lender that the Parent
Borrower intends to reimburse the Issuing Lender for such drawing from other
sources or funds, the Parent Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Lenders make
a Revolving Credit Loan as a Base Rate Loan on such date in the amount of
(i) such draft so paid and (ii) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment, and the Lenders
shall make a Revolving Credit Loan as a Base Rate Loan in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and such fees and expenses. Each Lender
acknowledges and agrees that its obligation to fund a Revolving Credit Loan in
accordance with this Section to reimburse the Issuing Lender for any draft paid
under a Letter of Credit is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, non-satisfaction
of the conditions set forth in Section 2.3(a) or Article V. If the Parent
Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
SECTION 3.6    Obligations Absolute. The Parent Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set off, counterclaim or defense to payment which the Parent
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person. The Parent Borrower also agrees that the
Issuing Lender and the L/C Participants shall not be responsible for, and the
Parent Borrower’s Reimbursement Obligation under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Parent
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the Parent
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by the Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
non-appealable judgment. The Parent Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct or a breach in bad faith of its obligations under the Loan
Documents, in each case as determined by a court of competent jurisdiction by
final non-appealable judgment, shall be binding on the Parent Borrower and shall
not result in any liability of the Issuing Lender or any L/C Participant to the
Parent Borrower. The responsibility of the Issuing Lender to the Parent Borrower
in connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.

36
54537432_8

--------------------------------------------------------------------------------




SECTION 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.


ARTICLE IV    

GENERAL LOAN PROVISIONS
SECTION 4.1    Interest.
(c)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrowers, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower Agent, on
behalf of itself and the Cayman Borrower, has delivered to the Administrative
Agent a letter in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 4.9 of this Agreement) and (ii) any Swingline Loan shall bear interest
at the Base Rate plus the Applicable Margin. The Borrowers shall select the rate
of interest and Interest Period, if any, applicable to any Revolving Credit Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2.
(d)    Default Rate. Subject to Section 9.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), (b), (i)
or (j), or (ii) at the election of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, (A) the Borrowers shall no
longer have the option to request LIBOR Rate Loans, Swingline Loans or Letters
of Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate
per annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans, Swingline Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document and (D) all accrued and
unpaid interest shall be due and payable on demand of the Administrative Agent.
Interest shall continue to accrue on the Obligations after the filing by or
against either Borrower of any petition seeking any relief in bankruptcy or
under any Debtor Relief Law.
(e)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2014; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
(f)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed

37
54537432_8

--------------------------------------------------------------------------------




the highest rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the applicable Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations. It is the intent hereof that the Borrowers
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the applicable
Borrower under Applicable Law.
SECTION 4.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower Agent, on behalf of itself and the Cayman Borrower,
shall have the option to (a) convert at any time following the third Business
Day after the Closing Date all or any portion of any outstanding Base Rate Loans
(other than Swingline Loans) in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or
a whole multiple of $1,000,000 in excess thereof into Base Rate Loans (other
than Swingline Loans) or (ii) continue such LIBOR Rate Loans as LIBOR Rate
Loans. Whenever either Borrower desires to convert or continue Loans as provided
above, the Borrower Agent, on behalf of itself or the Cayman Borrower, shall
give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
If the Borrower Agent fails to give a timely Notice of Conversion/Continuation
prior to the end of the Interest Period for any LIBOR Rate Loan, then the
applicable LIBOR Rate Loan shall be converted to a Base Rate Loan. Any such
automatic conversion to a Base Rate Loan shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable LIBOR Rate
Loan. If the Borrower Agent requests a conversion to, or continuation of, LIBOR
Rate Loans, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a LIBOR Rate Loan. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.
SECTION 4.3    Fees.
(f)    Commitment Fee. Commencing on the Closing Date, subject to
Section 4.14(a)(iii)(A), the Borrowers shall pay to the Administrative Agent,
for the account of the Lenders, a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Revolving Credit Commitment of the Lenders (other than the
Defaulting Lenders, if any); provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment, and
outstanding L/C Obligations shall be considered usage of the Revolving Credit
Commitment, for the purpose of calculating the Commitment Fee. The Commitment
Fee shall be payable in arrears on the last Business Day of each calendar
quarter during the term of this Agreement commencing June 30, 2014 and ending on
the date upon which all Obligations (other than contingent indemnification
obligations not then due) arising under the Revolving Credit Facility shall have
been indefeasibly and irrevocably paid and satisfied in full, all Letters of
Credit have been terminated or expired

38
54537432_8

--------------------------------------------------------------------------------




(or been Cash Collateralized) and the Revolving Credit Commitment has been
terminated. The Commitment Fee shall be distributed by the Administrative Agent
to the Lenders (other than any Defaulting Lender) pro rata in accordance with
such Lenders’ respective Revolving Credit Commitment Percentages.
(g)    Other Fees. The Borrowers shall pay to Wells Fargo Securities, LLC, the
Administrative Agent and the Lenders, for their own respective accounts, fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.
SECTION 4.4    Manner of Payment. Each payment by the Borrowers on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 9.1, but for all other purposes shall be deemed to have been
made on the next succeeding Business Day. Any payment received after 2:00 p.m.
shall be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 4.9, 4.10, 4.11 or 11.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrowers to such Defaulting Lender
hereunder shall be applied in accordance with Section 4.14(a)(ii).
SECTION 4.5    Evidence of Indebtedness.
(f)    Extensions of Credit. The Extensions of Credit made by each Lender and
the Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or the Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the Issuing Lender shall be conclusive
absent manifest error of the amount of the Extensions of Credit made by the
Lenders or the Issuing Lender to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender or the Issuing Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Credit Note and/or Swingline
Note, as applicable, which shall evidence such Lender’s Revolving Credit Loans
and/or Swingline Loans, as

39
54537432_8

--------------------------------------------------------------------------------




applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
(g)    Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
SECTION 4.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 4.9, 4.10, 4.11 or 11.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.13 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Parent Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 4.7    Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for

40
54537432_8

--------------------------------------------------------------------------------




each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Base Rate Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by either Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(b)    Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower Agent
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, the Issuing Lender or the Swingline Lender hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lender or the Swingline Lender, as the case may be, the amount due.
In such event, if the Borrowers have not in fact made such payment, then each of
the Lenders, the Issuing Lender or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(c)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by either Borrower shall not relieve
it or any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date, but no Lender shall be responsible for the failure of any other Lender to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date.
SECTION 4.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower Agent.
Thereafter, until the Administrative Agent notifies the Borrower Agent that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of either Borrower to convert any Loan to or continue any
Loan as a LIBOR Rate Loan shall

41
54537432_8

--------------------------------------------------------------------------------




be suspended, and each Borrower shall either (A) repay in full (or cause to be
repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan together with accrued interest thereon (subject to Section 4.1(d)), on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan;
or (B) convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan as of the last day of such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower Agent and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower Agent that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans, and
the right of the Borrowers to convert any Loan to a LIBOR Rate Loan or continue
any Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrowers
may select only Base Rate Loans and (ii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Rate Loan to the end of the then current Interest
Period applicable thereto, the applicable Loan shall immediately be converted to
a Base Rate Loan for the remainder of such Interest Period.
SECTION 4.9    Indemnity. The Borrowers, jointly and severally (subject to the
limitations of Section 11.22), hereby indemnify each of the Lenders against any
loss or expense (including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain a LIBOR Rate Loan or from fees
payable to terminate the deposits from which such funds were obtained) which may
arise or be attributable to each Lender’s obtaining, liquidating or employing
deposits or other funds acquired to effect, fund or maintain any Loan (a) as a
consequence of any failure by either Borrower to make any payment when due of
any amount due hereunder in connection with a LIBOR Rate Loan, (b) due to any
failure of a Borrower to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Revolving Credit
Commitment Percentage of the LIBOR Rate Loans in the London interbank market and
using any reasonable attribution or averaging methods which such Lender deems
appropriate and practical. A certificate of such Lender setting forth the basis
for determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the Borrower Agent through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
SECTION 4.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;

42
54537432_8

--------------------------------------------------------------------------------




(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Lender or other Recipient, the Borrowers shall promptly pay to any such
Lender, the Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or the Issuing Lender the Borrowers
shall promptly pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender, the Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower Agent, shall
be conclusive absent manifest error. The Borrowers shall pay such Lender, the
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender, the
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, the Issuing Lender’s or
such other Recipient’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate any Lender, the Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender,
the Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower Agent of the Change in Law giving rise to such increased costs or
reductions, and of such

43
54537432_8

--------------------------------------------------------------------------------




Lender’s, the Issuing Lender’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
SECTION 4.11    Taxes.
(a)    Defined Terms. For purposes of this Section 4.11, the term “Lender”
includes the Issuing Lender and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient (subject to the limitations of Section
11.22), within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower Agent by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender and each Issuing Lender shall
severally indemnify the Administrative Agent and the Credit Parties (with
respect to clauses (ii) and (iii) below), within ten (10) Business Days after
written demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this

44
54537432_8

--------------------------------------------------------------------------------




paragraph (e). The agreements in this paragraph (e) shall survive the
resignation and/or replacement of the Administrative Agent.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 4.11,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Agent and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    (i) Any Lender that is a U.S. Person shall deliver to the Borrower Agent
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Agent or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax and (ii) if the Administrative Agent is a
U.S. Person, it shall deliver to the Borrower Agent on or prior to the date on
which the Administrative Agent becomes the Administrative Agent under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower Agent) an executed original of IRS Form W-9 certifying that the
Administrative Agent is exempt from United States federal backup withholding
tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or

45
54537432_8

--------------------------------------------------------------------------------




any successor form) establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or any successor form) establishing an exemption
from, or reduction of, United States federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or any successor
form); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or any successor form), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, or if applicable, any foreign withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Agent and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that

46
54537432_8

--------------------------------------------------------------------------------




such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Agent and the
Administrative Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 4.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
SECTION 4.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires either Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.11, then such
Lender shall, at the request of the Borrowers, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.12(a),

47
54537432_8

--------------------------------------------------------------------------------




or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.9), all of its interests, rights (other than
its existing rights to payments pursuant to Section 4.10 or Section 4.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.9;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
SECTION 4.13    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender, the Borrowers
shall Cash Collateralize the Fronting Exposure of the Issuing Lender and/or the
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 4.14(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.
(a)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than pursuant to Section 8.2(j)), or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

48
54537432_8

--------------------------------------------------------------------------------




(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.13 or Section 4.14 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.13 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.14, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrowers, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
SECTION 4.14    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 11.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.13; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 4.13; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this

49
54537432_8

--------------------------------------------------------------------------------




Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to either Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 4.14(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 4.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.13.
(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to the Issuing Lender and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to the Issuing Lender’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such

50
54537432_8

--------------------------------------------------------------------------------




reallocation (and, unless the Borrower Agent shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 4.13.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Credit Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Revolving Credit Commitments (without giving
effect to Section 4.14(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
ARTICLE V    

CONDITIONS OF CLOSING AND BORROWING
SECTION 5.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
(h)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Lender requesting a Revolving Credit Note, a Swingline Note in favor of
the Swingline Lender (in each case, if requested thereby) and the Security
Documents, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.
(i)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(iv)    Officer’s Certificate. A certificate from a Responsible Officer of the
Parent Borrower in form and substance reasonably satisfactory to the
Administrative Agent.

51
54537432_8

--------------------------------------------------------------------------------




(v)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5.1(b)(iii).
(vi)    Certificates of Good Standing. To the extent applicable, certificates as
of a recent date of the good standing of each Credit Party under the laws of its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable.
(vii)    Opinions of Counsel. Opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders).
(j)    Personal Property Collateral.
(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
(subject to Section 7.17 with respect to Ubiquiti Hong Kong) and the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Liens).
(ii)    Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.
(iii)    Register of Mortgages and Charges. The Administrative Agent shall have
received a true, correct and complete copy of the register of mortgages and
charges for each of the Cayman Borrower and Ubiquiti Cayman which shall include
details of all Security Documents entered into by each of the Cayman Borrower
and Ubiquiti Cayman.
(iv)    Lien Search. The Administrative Agent shall have received the results of
a Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

52
54537432_8

--------------------------------------------------------------------------------




(v)    Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance), and if requested by the Administrative Agent, copies
of such insurance policies.
(vi)    Other Collateral Documentation. The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral
(including, without limitation, any landlord waivers or collateral access
agreements).
(k)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents.
(ii)    No Material Litigation. The absence of any action, suit, investigation
or proceeding pending or, to the knowledge of the Parent Borrower or the Cayman
Borrower, threatened in any court or before any arbitrator or governmental
authority that could reasonably be expected to have a Material Adverse Effect.
(l)    Financial Matters.
(vi)    Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated and consolidating balance sheet of the Parent
Borrower and its Subsidiaries as of June 30, 2011, June 30, 2012 and June 30,
2013, and the related audited Consolidated and consolidating statements of
income and retained earnings and cash flows for the Fiscal Years then ended and
(B) unaudited Consolidated and consolidating balance sheet of the Parent
Borrower and its Subsidiaries as of December 31, 2013 and related unaudited
Consolidated and consolidating interim statements of income and retained
earnings.
(vii)    Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Parent Borrower and its
Subsidiaries, and projections prepared by management of the Parent Borrower, of
balance sheets, income statements and cash flow statements on a quarterly basis
for the first year following the Closing Date and on an annual basis for each
year thereafter during the term of the Credit Facility, which shall not be
inconsistent with any financial information or projections previously delivered
to the Administrative Agent.
(viii)    Financial Condition/Solvency Certificate. The Parent Borrower shall
have delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Parent Borrower (not in his individual capacity), that
(A) after giving effect to the Transactions, (x) the Parent Borrower and its
Subsidiaries, taken as a whole, are Solvent and (y) the Credit Parties, taken as
a whole, are Solvent and (B) the financial projections previously delivered to
the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the Parent
Borrower and its Subsidiaries.

53
54537432_8

--------------------------------------------------------------------------------




(ix)    Closing Leverage Ratio/Liquidity. The Arrangers will be reasonably
satisfied that (A) the Consolidated Total Leverage Ratio as of the most recently
ended fiscal quarter prior to the Closing Date for which financial statements
are available (calculated on a Pro Forma Basis after giving effect to the
Transactions) will not exceed 2.50 to 1.00 and (B) the Credit Parties have
Liquidity of at least $175,000,000 on the Closing Date, after giving effect to
the Transactions.
(x)    Payment at Closing. The Borrowers shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 4.3 and
any other accrued and unpaid fees or commissions due hereunder, (B) all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) and (C) to any other
Person such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.
(m)    Miscellaneous.
(vi)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.
(vii)    Existing Indebtedness. All existing Indebtedness of the Parent Borrower
and its Subsidiaries (including Indebtedness under the Existing Credit Facility,
but excluding Indebtedness permitted pursuant to Section 8.1) shall be repaid in
full, all commitments (if any) in respect thereof shall have been terminated and
all guarantees therefor and security therefor shall be released, and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment, termination and release.
(viii)    PATRIOT Act, etc. Each Borrower and each of the Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations at least ten (10) Business Days prior to the
Closing Date.
(ix)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
SECTION 5.2    Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or the Issuing Lender

54
54537432_8

--------------------------------------------------------------------------------




to issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
(h)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).
(i)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
(j)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or a Letter of Credit Application, as applicable, from the Borrower
Agent in accordance with Section 2.3(a), 3.2 or 4.2, as applicable.
(k)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE VI    

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.2, that:
SECTION 6.1    Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) (a) is duly
organized, validly existing and in good standing, as applicable, under the laws
of the jurisdiction of its incorporation or formation, (b) has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted and (c) is duly qualified and authorized to
do business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary thereof are organized and
qualified to do business as of the Closing Date are described on Schedule 6.1.
SECTION 6.2    Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 6.2. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries

55
54537432_8

--------------------------------------------------------------------------------




consists of the number of shares, authorized, issued and outstanding, of such
classes and series, with or without par value, described on Schedule 6.2. All
outstanding shares have been duly authorized and validly issued and are fully
paid and non-assessable and not subject to any preemptive or similar rights,
except as described in Schedule 6.2. The shareholders or other owners, as
applicable, of each Credit Party and its Subsidiaries which are not traded on a
public exchange and the number of shares owned by each as of the Closing Date
are described on Schedule 6.2. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Credit Party or any Subsidiary thereof, except as described on
Schedule 6.2.
SECTION 6.3    Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
SECTION 6.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not, (a) require any Governmental Approval or
violate any Applicable Law relating to any Credit Party or any Subsidiary
thereof where the failure to obtain such Governmental Approval or such violation
could reasonably be expected to have a Material Adverse Effect, (b) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party,
(c) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Liens or
(e) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (i) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (ii) consents or filings under
the UCC.
SECTION 6.5    Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof (other than Immaterial Foreign Subsidiaries) (a) has
all Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to its knowledge,
threatened attack by direct or collateral proceeding, (b) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective Properties and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case (a), (b) or (c) where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Effect.

56
54537432_8

--------------------------------------------------------------------------------




SECTION 6.6    Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof (other than Immaterial Foreign Subsidiaries) has duly filed or caused to
be filed all federal and state and any other material tax returns required by
Applicable Law to be filed, and all taxes shown to be due on such tax returns
have been timely paid (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided for on the books of
the relevant Credit Party). Such tax returns accurately reflect in all material
respects all liability for taxes of any Credit Party or any Subsidiary thereof
(other than Immaterial Foreign Subsidiaries) for the periods covered thereby. As
of the Closing Date, except as set forth on Schedule 6.6, there is no ongoing
audit or examination or, to its knowledge, other investigation by any
Governmental Authority of the tax liability of any Credit Party or any
Subsidiary thereof (other than Immaterial Foreign Subsidiaries). No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) with respect to
unpaid taxes which has not been discharged or resolved (other than (a) any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and
(b) Permitted Liens). The charges, accruals and reserves on the books of each
Credit Party and each Subsidiary thereof in respect of U.S. federal, state,
local and other taxes for all Fiscal Years and portions thereof since the
organization of any Credit Party or any Subsidiary thereof are in the judgment
of the Borrowers adequate, and the Borrowers do not anticipate any additional
taxes or assessments for any of such years.
SECTION 6.7    Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) owns or
possesses rights to use all material franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct its business. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) is liable to any
Person for infringement under Applicable Law with respect to any such rights as
a result of its business operations.
SECTION 6.8    Environmental Matters.
(e)    The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) now or in the
past do not contain, and to their knowledge have not previously contained, any
Hazardous Materials in amounts or concentrations which constitute or constituted
a violation of applicable Environmental Laws;
(f)    To its knowledge, each Credit Party and each Subsidiary thereof (other
than Immaterial Foreign Subsidiaries) and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;
(g)    No Credit Party nor any Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental
matters, Hazardous Materials, or compliance with Environmental Laws that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Credit Party or any
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) have knowledge
or reason to believe that any such notice will be received or is being
threatened;

57
54537432_8

--------------------------------------------------------------------------------




(h)    To its knowledge, Hazardous Materials have not been transported or
disposed of to or from the properties owned, leased or operated by any Credit
Party or any Subsidiary thereof (other than Immaterial Foreign Subsidiaries) in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;
(i)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of either Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof (other
than Immaterial Foreign Subsidiaries) is or will be named as a potentially
responsible party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any applicable Environmental Law with
respect to any Credit Party, any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries), with respect to any real property owned, leased or
operated by any Credit Party or any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries) or operations conducted in connection therewith that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and
(j)    There has been no release, or to its knowledge, threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Credit Party or any Subsidiary (other than Immaterial Foreign Subsidiaries), now
or in the past, in violation of or in amounts or in a manner that could give
rise to liability under applicable Environmental Laws that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
SECTION 6.9    Employee Benefit Matters.
(j)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
(k)    As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;

58
54537432_8

--------------------------------------------------------------------------------




(l)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
(m)    No Termination Event has occurred or is reasonably expected to occur that
would have a Material Adverse Effect;
(n)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or (iii) any Multiemployer Plan.
(o)    No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.
SECTION 6.10    Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
Following the application of the proceeds of each Extension of Credit, not more
than twenty-five percent (25%) of the value of the assets (either of the
Borrowers only or of the Parent Borrower and its Subsidiaries on a Consolidated
basis) subject to the provisions of Section 8.2 or Section 8.5 or subject to any
restriction contained in any agreement or instrument between the Borrowers and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the Threshold Amount will be “margin stock”.
SECTION 6.11    Government Regulation. No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940) and no Credit Party nor any Subsidiary thereof is, or after giving effect
to any Extension of Credit will be, subject to regulation under any Applicable
Law which limits its ability to incur or consummate the transactions
contemplated hereby.
SECTION 6.12    Material Contracts. Schedule 6.12 sets forth a complete and
accurate list of all Material Contracts of each Credit Party and each Subsidiary
thereof (other than Immaterial Foreign Subsidiaries) in effect as of the Closing
Date. Other than as set forth in Schedule 6.12, as of the Closing Date, each
such Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. As of the Closing Date, no Credit
Party nor any Subsidiary thereof (other than Immaterial Foreign Subsidiaries)
(nor, to its knowledge, any other party thereto) is in breach of or in default
under any Material Contract in any material respect.

59
54537432_8

--------------------------------------------------------------------------------




SECTION 6.13    Employee Relations. As of the Closing Date, no Credit Party or
any Subsidiary thereof is party to any collective bargaining agreement, nor has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 6.13. Neither Borrower knows of any pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries.
SECTION 6.14    Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 5.1(e)(i) are complete and correct and
fairly present on a Consolidated and consolidating basis the assets, liabilities
and financial position of the Parent Borrower and its Subsidiaries as at such
dates, and the results of the operations and changes of financial position for
the periods then ended (other than customary year-end adjustments for unaudited
financial statements and the absence of footnotes from unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of the Parent Borrower and its Subsidiaries as of the date
thereof, including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
The projections delivered pursuant to Section 5.1(e)(ii) and were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).
SECTION 6.15    No Material Adverse Change. Since June 30, 2013, there has been
no material adverse change in the properties, business, operations, prospects,
or condition (financial or otherwise) of the Parent Borrower and its
Subsidiaries and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.
SECTION 6.16    Solvency. (a) The Parent Borrower and its Subsidiaries, taken as
a whole, and (b) the Credit Parties, taken as a whole, are Solvent.
SECTION 6.17    Title to Properties. As of the Closing Date, the real property
listed on Schedule 6.17 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party or any of its Subsidiaries (other
than Immaterial Foreign Subsidiaries). Each Credit Party and each Subsidiary
thereof (other than Immaterial Foreign Subsidiaries) has such title to the real
property owned or leased by it as is necessary or desirable to the conduct of
its business and valid and legal title to all of its personal property and
assets, except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.
SECTION 6.18    Litigation. Except for matters existing on the Closing Date and
set forth on Schedule 6.18, there are no actions, suits or proceedings pending
nor, to its knowledge, threatened in writing against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.
SECTION 6.19    Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any
of its Subsidiaries or, to their knowledge, any of their Related Parties (i) is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.),
(ii) is in violation of (A) the Trading with the Enemy Act, (B) any of the
foreign assets control

60
54537432_8

--------------------------------------------------------------------------------




regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) or any enabling legislation or executive order relating thereto or
(C) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”) or (iii) is a
Sanctioned Person. No part of the proceeds of any Extension of Credit hereunder
will be unlawfully used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country, or in any other manner that will result in any
violation by any Person (including any Lender, the Arrangers, the Administrative
Agent, the Issuing Lender or the Swingline Lender) of any Anti-Terrorism Laws.
SECTION 6.20    Absence of Defaults. No Default or an Event of Default has
occurred and is continuing.
SECTION 6.21    Disclosure. The Parent Borrower and/or its Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Credit Party and
any Subsidiary thereof (other than Immaterial Foreign Subsidiaries) are subject,
and all other matters known to them, that, in each case, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No financial statement, material report, material certificate or other material
information furnished (whether in writing or orally) by or on behalf of any
Credit Party or any Subsidiary thereof to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lenders that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections).
ARTICLE VII    

AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitments terminated, each Credit Party will, and will cause
each of its Subsidiaries (other than Immaterial Foreign Subsidiaries) to:
SECTION 7.1    Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):
(a)    Annual Financial Statements. As soon as practicable and in any event
within 90 days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year (commencing with the Fiscal Year
ended June 30, 2014), an audited Consolidated and consolidating balance sheet of
the Parent Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated and consolidating statements of income, retained earnings
and cash flows including the notes thereto, all in reasonable detail setting
forth in comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting

61
54537432_8

--------------------------------------------------------------------------------




principles and practices during the year. Such annual financial statements shall
be audited by an independent certified public accounting firm of recognized
national standing acceptable to the Administrative Agent, and accompanied by a
report and opinion thereon by such certified public accountants prepared in
accordance with generally accepted auditing standards that is not subject to any
“going concern” or similar qualification or exception or any qualification as to
the scope of such audit or with respect to accounting principles followed by the
Parent Borrower or any of its Subsidiaries not in accordance with GAAP.
(b)    Quarterly Financial Statements. As soon as practicable and in any event
within 45 days (or, if earlier, on the date of any required public filing
thereof) after the end of the first three fiscal quarters of each Fiscal Year
(commencing with the fiscal quarter ended September 30, 2014), an unaudited
Consolidated and consolidating balance sheet of the Parent Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
and consolidating statements of income, retained earnings and cash flows and a
report containing management’s discussion and analysis of such financial
statements for the fiscal quarter then ended and that portion of the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Parent
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of the Parent Borrower to present
fairly in all material respects the financial condition of the Parent Borrower
and its Subsidiaries on a Consolidated and consolidating basis as of their
respective dates and the results of operations of the Parent Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.
(c)    Annual Business Plan and Budget. As soon as practicable and in any event
within forty-five (45) days after the end of each Fiscal Year, a business plan
and operating and capital budget of the Parent Borrower and its Subsidiaries for
the ensuing fiscal year, such plan to be prepared in accordance with GAAP and to
include, on an annual basis, the following: an annual operating and capital
budget, a projected income statement, statement of cash flows and balance sheet,
calculations demonstrating projected compliance with the financial covenants set
forth in Section 8.13 and a report containing management’s discussion and
analysis of such budget with a reasonable disclosure of the key assumptions and
drivers with respect to such budget, accompanied by a certificate from a
Responsible Officer of the Parent Borrower to the effect that such budget
contains good faith estimates (utilizing assumptions believed to be reasonable
at the time of delivery of such budget) of the financial condition and
operations of the Parent Borrower and its Subsidiaries for such period.
SECTION 7.2    Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(h)    at each time financial statements are delivered pursuant to Sections
7.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed Officer’s Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Parent Borrower and a report containing management’s discussion and analysis
of such financial statements;
(i)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Parent Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

62
54537432_8

--------------------------------------------------------------------------------




(j)    at each time financial statements are delivered pursuant to Section
7.1(a), a listing of all Foreign Subsidiaries that are not Material Foreign
Subsidiaries and calculations showing compliance with the definition of Material
Foreign Subsidiary and Section 7.14(d);
(k)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
the Parent Borrower or any Subsidiary thereof;
(l)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender;
(m)    as soon as practicable and in any event within 45 days after the end of
the fiscal quarter ended March 31, 2014, an unaudited Consolidated and
consolidating balance sheet of the Parent Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated and consolidating
statements of income, retained earnings and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Parent Borrower in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by the chief financial
officer of the Parent Borrower to present fairly in all material respects the
financial condition of the Parent Borrower and its Subsidiaries on a
Consolidated and consolidating basis as of their respective dates and the
results of operations of the Parent Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year-end adjustments and the
absence of footnotes; and
(n)    such other information regarding the operations, business affairs and
financial condition of the Parent Borrower or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Borrower posts such documents, or provides a link thereto on the Parent
Borrower’s website on the Internet at the website address listed in
Section 11.1; or (ii) on which such documents are posted on the Parent
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance the Parent Borrower
shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 7.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Parent Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

63
54537432_8

--------------------------------------------------------------------------------




The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Parent Borrower and its
Subsidiaries hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, SyndTrak Online or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent Borrower or its securities)
(each, a “Public Lender”). The Borrowers hereby agree that so long as the Parent
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Parent
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.10);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
SECTION 7.3    Notice of Other Matters. Promptly (but in no event later than ten
(10) days after any Responsible Officer of any Credit Party obtains knowledge
thereof) notify the Administrative Agent in writing of (which shall promptly
make such information available to the Lenders in accordance with its customary
practice):
(b)    the occurrence of any Default or Event of Default;
(c)    any event that results in, or could reasonably be expected to result in,
a Material Adverse Effect; and
(d)    (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) either Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA.
Each notice pursuant to Section 7.3 shall be accompanied by a statement of a
Responsible Officer of the Parent Borrower or the Cayman Borrower setting forth
details of the occurrence referred to therein and stating what action the Parent
Borrower or the Cayman Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 7.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
SECTION 7.4    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 8.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and

64
54537432_8

--------------------------------------------------------------------------------




privileges necessary to the conduct of its business, and qualify and remain
qualified as a foreign corporation or other entity and authorized to do business
in each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Effect.
SECTION 7.5    Maintenance of Property and Licenses.
(c)    In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner, in each case except as such action or inaction
would not reasonably be expected to result in a Material Adverse Effect.
(d)    Maintain, in full force and effect in all material respects, each and
every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
SECTION 7.6    Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and as are required by any Security Documents
(including, without limitation, hazard and business interruption insurance). All
such insurance shall, (a) provide that no cancellation or material modification
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (b) name the Administrative
Agent as an additional insured party thereunder and (c) in the case of each
casualty insurance policy, name the Administrative Agent as lender’s loss payee.
On the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.
SECTION 7.7    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.
SECTION 7.8    Payment of Taxes. Pay and perform all taxes, assessments and
other governmental charges that may be levied or assessed upon it or any of its
Property if the failure to so pay would result in a lien on Collateral in excess
of $500,000 having priority to the lien of Administrative Agent; provided that
the Borrowers or such Subsidiary may contest any item in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.
SECTION 7.9    Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

65
54537432_8

--------------------------------------------------------------------------------




SECTION 7.10    Environmental Laws. In addition to and without limiting the
generality of Section 7.9, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, non-compliance with or
liability under any Environmental Laws applicable to the operations of the
Borrowers or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final non-appealable judgment.
SECTION 7.11    Compliance with ERISA. In addition to and without limiting the
generality of Section 7.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
SECTION 7.12    Compliance with Material Contracts. Comply in all material
respects with each Material Contract; provided, that the Borrowers or any such
Subsidiary may contest the terms and conditions of any such Material Contract in
good faith through applicable proceedings so long as adequate reserves are
maintained in accordance with GAAP.
SECTION 7.13    Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrowers, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
one (1) time during any calendar year at the Borrowers’ expense; provided
further that upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
the expense of the Borrowers at any time without advance notice.

66
54537432_8

--------------------------------------------------------------------------------




SECTION 7.14    Additional Subsidiaries.
(a)    Additional Domestic Subsidiaries. Promptly after the creation or
acquisition of any Domestic Subsidiary (and, in any event, within thirty (30)
days after such creation or acquisition, as such time period may be extended by
the Administrative Agent in its sole discretion) cause such Subsidiary to
(i) become a Guarantor by delivering to the Administrative Agent a duly executed
supplement to the US Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
applicable Security Document) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (iii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 5.1 as may be reasonably
requested by the Administrative Agent, (iv) deliver to the Administrative Agent
such original certificated Equity Interests or other certificates and stock or
other transfer powers evidencing the Equity Interests of such Subsidiary,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such
Subsidiary, and (vi) deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent; provided,
however, that this Section 7.14(a) shall only apply to a Domestic Subsidiary
that would qualify as a US Guarantor.
(b)    Additional Material Foreign Subsidiaries. Notify the Administrative Agent
promptly after any Person becomes a Material Foreign Subsidiary of any Credit
Party (other than Ubiquiti Hong Kong), and promptly thereafter (and, in any
event, within forty five (45) days after such notification, as such time period
may be extended by the Administrative Agent in its sole discretion), cause
(i) the applicable Credit Party to deliver to the Administrative Agent Security
Documents pledging one hundred percent (100%) of the total outstanding Equity
Interests of such Material Foreign Subsidiary and a consent thereto executed by
such Material Foreign Subsidiary (including, without limitation, if applicable,
original certificated Equity Interests (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Equity Interests of such Material Foreign Subsidiary, together
with an appropriate undated stock or other transfer power for each certificate
duly executed in blank by the registered owner thereof), (ii) such Subsidiary to
deliver to the Administrative Agent such opinions, documents and certificates
referred to in Section 5.1 as may be reasonably requested by the Administrative
Agent, (iii) such Subsidiary to deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
regard to such Subsidiary and (iv) such Subsidiary to deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent; provided, however, that if the pledge pursuant to this
Section 7.14(b) is to provide security for a US Obligation, (x) then only Equity
Interests in a Material First-Tier Foreign Subsidiary shall be pledged and (y)
if the pledge pursuant to this Section 7.14(b) of one hundred percent (100%) of
the total outstanding Equity Interests of such Material Foreign Subsidiary would
cause an inclusion of income under Section 951(a)(1)(B) of the Code to a Credit
Party, then the pledge pursuant to this Section 7.14(b) shall be limited to
sixty five percent (65%) of the Equity Interests of the total outstanding Equity
Interests of such Material First-Tier Foreign Subsidiary that are entitled to
vote (or if the relevant Person shall own less than sixty five percent (65%) of
such voting Equity Interests, then one hundred percent (100%) of the Equity
Interests owned by such Person so long as the aggregate amount of such voting
Equity Interests pledged by Credit Parties does not exceed sixty five percent
(65%) of the aggregate amount of such Equity Interests entitled to vote) and one
hundred percent (100%) of the total outstanding Equity Interests of such
Material First-Tier Foreign Subsidiary that are not entitled to vote (it being
agreed that the determination of the entitlement to vote

67
54537432_8

--------------------------------------------------------------------------------




pursuant to this Section 7.14(b) shall be interpreted in accordance with Code
Section 956 and the U.S. Treasury Regulations promulgated thereunder).
(c)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 7.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 7.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).
(d)    Material Foreign Subsidiaries. If at any time the aggregate amount of
assets or revenues of all Foreign Subsidiaries that are not Material Foreign
Subsidiaries, determined as of the end of the most recent Fiscal Year for which
financial statements have been delivered, exceed 15% of the Consolidated assets
or revenues of the Parent Borrower and its Subsidiaries as of such date, the
Parent Borrower shall designate additional Foreign Subsidiaries as Material
Foreign Subsidiaries in order to satisfy such 15% limit and thereafter comply
with the requirements of Section 7.14(b) with respect thereto.
SECTION 7.15    Use of Proceeds. The Borrowers shall use the proceeds of the
Revolving Credit Loans (a) to refinance the Existing Credit Facility, (b) pay
fees, commissions and expenses in connection with the Transactions, and (c) for
working capital and general corporate purposes of the Parent Borrower and its
Subsidiaries.
SECTION 7.16    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties.  The Borrowers also agree to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
SECTION 7.17    Post-Closing Items. Unless waived or the time periods are
extended by the Administrative Agent in its sole discretion, execute and deliver
the documents and complete the tasks set forth on Schedule 7.17, in each case
within the time limits specified in such Schedule 7.17.
ARTICLE VIII    

NEGATIVE COVENANTS
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to:
SECTION 8.1    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

68
54537432_8

--------------------------------------------------------------------------------




(o)    the Obligations;
(p)    Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
(q)    Indebtedness existing on the Closing Date and listed on Schedule 8.1, and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness prior
to such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on the Parent Borrower and its Subsidiaries than the Subordinated
Indebtedness being refinanced, refunded, renewed or extended and (C) in an
amount not less than the amount outstanding at the time of such refinancing,
refunding, renewal or extension;
(r)    Indebtedness incurred in connection with Capital Leases and purchase
money Indebtedness in an aggregate amount not to exceed $25,000,000 at any time
outstanding;
(s)    Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (d) of this Section;
(t)    unsecured intercompany Indebtedness:
(i)     owed by any Credit Party to another Credit Party;
(ii)     owed by any Credit Party to any Non-Credit Party (provided that such
Indebtedness shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent);
(i)    owed by any Non-Credit Party to any other Non-Credit Party; and
(ii)    owed by any Non-Credit Party to any Credit Party to the extent permitted
pursuant to Section 8.3(a)(vi);
(u)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(v)    Subordinated Indebtedness; provided, that in the case of each incurrence
of such Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Subordinated Indebtedness and (ii) the Administrative Agent shall have received
satisfactory written evidence that the Parent Borrower would be in compliance
with the financial covenants set forth in Section 8.13 on a Pro Forma Basis
after giving effect to the issuance of any such Subordinated Indebtedness;

69
54537432_8

--------------------------------------------------------------------------------




(w)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing; and
(x)    unsecured Indebtedness not otherwise permitted pursuant to this Section
in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding.
SECTION 8.2    Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:
(e)    Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lender, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);
(f)    Liens in existence on the Closing Date and described on Schedule 8.2, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 8.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
8.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
(g)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(h)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Parent Borrower
or any of its Subsidiaries;
(i)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
(j)    encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property, which in the aggregate
are not substantial in amount and which do not, in any case, detract from the
value of such property or impair the use thereof in the ordinary conduct of
business;

70
54537432_8

--------------------------------------------------------------------------------




(k)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrowers and their Subsidiaries;
(l)    Liens securing Indebtedness permitted under Section 8.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original price for the purchase, repair improvement or lease amount (as
applicable) of such Property at the time of purchase, repair, improvement or
lease (as applicable);
(m)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.1(m) or securing appeal or other surety bonds
relating to such judgments;
(n)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction or similar law of a foreign jurisdiction and (ii) Liens of any
depositary bank in connection with statutory, common law and contractual rights
of set-off and recoupment with respect to any deposit account of the Borrowers
or any Subsidiary thereof;
(o)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(p)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Parent Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Parent Borrower
or its Subsidiaries or (ii) secure any Indebtedness; and
(q)    Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $25,000,000 at any time outstanding.
Notwithstanding the foregoing, in no event shall this Section permit any Liens
on (x) any Intellectual Property (other than agreements among the Parent
Borrower, Ubiquiti Hong Kong and Ubiquiti Cayman existing on the Closing Date)
and (y) cash and Cash Equivalents (other than Liens permitted under Section
8.2(a) or (j)) of the Parent Borrower or any Subsidiary.


SECTION 8.3    Investments. Purchase, own, invest in or otherwise acquire (in
one transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:
(d)    (i)     Investments existing on the Closing Date in Subsidiaries existing
on the Closing Date;

71
54537432_8

--------------------------------------------------------------------------------




(ii)     Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 8.3;
(iii)     Investments made after the Closing Date by any Credit Party in any
other Credit Party;
(iv)    Investments made after the Closing Date (other than the transfer of any
Intellectual Property) by any Non-Credit Party in any other Non-Credit Party;
and
(v)    Investments made after the Closing Date by any Non-Credit Party in any
Credit Party; and
(vi)    Investments made after the Closing Date by any Credit Party in any
Non-Credit Party in an aggregate amount at any time outstanding not to exceed
(A) $5,000,000 less (B) the amount of outstanding Investments made pursuant to
Section 8.3(g)(ii) (provided that any Investments in the form of loans or
advances made by any Credit Party to any Non-Credit Party pursuant to this
clause (vi) shall be evidenced by a demand note in form and substance reasonably
satisfactory to the Administrative Agent and shall be pledged and delivered to
the Administrative Agent pursuant to the Security Documents);
(e)    Investments in cash and Cash Equivalents;
(f)    Investments consisting of Capital Expenditures permitted by this
Agreement;
(g)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 8.2;
(h)    Hedge Agreements permitted pursuant to Section 8.1;
(i)    purchases of assets in the ordinary course of business;
(j)    Investments in the form of:
(i)     Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a part of either Borrower or a Guarantor or
becomes a Guarantor in the manner contemplated by Section 7.14; and
(ii)     Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition does not become a Guarantor or a part of a
Guarantor in an aggregate amount at any time outstanding not to exceed
(A) $5,000,000 less (B) the amount of outstanding Investments made pursuant to
Section 8.3(a)(vi) for such Fiscal Year;
(k)    Investments in the form of Restricted Payments permitted pursuant to
Section 8.6;
(l)    Guaranty Obligations permitted pursuant to Section 8.1;
(m)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

72
54537432_8

--------------------------------------------------------------------------------




(n)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (k) shall not
apply to Investments of the Borrowers in any Subsidiary; and
(o)    Investments not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $500,000 at any time; provided that, immediately
before and immediately after giving pro forma effect to any such Investments, no
Default or Event of Default shall have occurred and be continuing.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 8.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 8.4    Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:
(e)    (i) any Wholly-Owned Subsidiary of the Parent Borrower (other than the
Cayman Borrower) may be merged, amalgamated or consolidated with or into the
Parent Borrower (provided that the Parent Borrower shall be the continuing or
surviving entity) or (ii) any Wholly-Owned Subsidiary of the Cayman Borrower may
be merged, amalgamated or consolidated with or into the Cayman Borrower or any
Guarantor (provided that (x) in the case of a merger, amalgamation or
consolidation involving the Cayman Borrower, the Cayman Borrower shall be the
continuing or surviving entity and (y) in the case of a merger, amalgamation or
consolidation involving a Guarantor, the Guarantor shall be the continuing or
surviving entity);
(f)    any Non-Credit Party may be merged, amalgamated or consolidated with or
into, or be liquidated into, any other Non-Credit Party;
(g)    any Subsidiary (other than the Cayman Borrower) may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to the Parent Borrower or any Guarantor; provided that,
with respect to any such disposition by any Non-Credit Party, the consideration
for such disposition shall not exceed the fair value of such assets;
(h)    any Non-Credit Party may dispose of all or substantially all of its
assets (other than Intellectual Property), upon voluntary liquidation,
dissolution, winding up or otherwise, to any other Non-Credit Party;
(i)    any Wholly-Owned Subsidiary of the Parent Borrower may merge with or into
the Person such Wholly-Owned Subsidiary was formed to acquire in connection with
any acquisition permitted hereunder; provided that in the case of any merger
involving a Wholly-Owned Subsidiary that is a Domestic Subsidiary, (i) a
Guarantor shall be the continuing or surviving entity or (ii) simultaneously
with such transaction, the continuing or surviving entity shall become a
Guarantor and the Borrowers shall comply with Section 7.14 in connection
therewith; and
(j)    any Person may merge into the Parent Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving a Borrower

73
54537432_8

--------------------------------------------------------------------------------




or a Guarantor, the continuing or surviving Person shall be a Borrower or such
Guarantor and (ii) the continuing or surviving Person shall be a Wholly-Owned
Subsidiary of the Parent Borrower.
Notwithstanding the foregoing, at all times during the term of this Agreement,
(i) Ubiquiti Hong Kong and Ubiquiti Cayman shall remain directly owned
Subsidiaries of the Cayman Borrower and (ii) the Cayman Borrower shall remain a
directly owned Subsidiary of the Parent Borrower.


SECTION 8.5    Asset Dispositions. Make any Asset Disposition except:
(a)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Parent Borrower or any of its Subsidiaries;
(b)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Parent Borrower and its Subsidiaries;
(c)    leases, subleases, licenses or sublicenses of real or personal property
granted by the Parent Borrower or any of its Subsidiaries to others in the
ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Parent Borrower or any of its Subsidiaries;
(d)    Assets Dispositions in connection with transactions permitted by
Section 8.4;
(e)    the sale of inventory in the ordinary course of business;
(f)    the transfer of assets to either Borrower or any Guarantor pursuant to
any other transaction permitted pursuant to Section 8.4;
(g)    the write-off, discount, sale or other Disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;
(h)    the Disposition of any Hedge Agreement;
(i)    Dispositions of Investments in cash and Cash Equivalents;
(j)    the transfer by any Credit Party of its assets (other than Intellectual
Property) to any other Credit Party;
(k)    the transfer by any Non-Credit Party of its assets to any Credit Party
(provided that in connection with any new transfer, such Credit Party shall not
pay more than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer);
(l)    the transfer by any Non-Credit Party of its assets (other than
Intellectual Property) to any other Non-Credit Party; and
(m)    Asset Dispositions (other than with respect to Intellectual Property) not
otherwise permitted pursuant to this Section; provided that (i) at the time of
such Asset Disposition, no Default or Event of Default shall exist or would
result from such Asset Disposition, (ii) such Asset Disposition is made for fair
market value and the consideration received shall be no less than 75% in cash,
and (iii) the aggregate fair

74
54537432_8

--------------------------------------------------------------------------------




market value of all property disposed of in reliance on this clause (m) shall
not exceed $5,000,000 during any Fiscal Year.
SECTION 8.6    Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:
(k)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Parent Borrower or any of its Subsidiaries may
pay dividends in shares of its own Qualified Equity Interests;
(l)    any Subsidiary of the Parent Borrower may pay cash dividends to any
Credit Party;
(m)    any Non-Credit Party may make Restricted Payments to any other Non-Credit
Party (and, if applicable, to other holders of its outstanding Equity Interests
on a ratable basis); and
(n)    the Borrowers shall be permitted to make Restricted Payments; provided
that (i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) the Parent Borrower would be in pro forma compliance with
the covenants set forth in Section 8.13 after giving effect thereto and (iii)
the aggregate amount of such Restricted Payments made pursuant to this clause
(d) during the term of this Agreement shall not exceed $50,000,000.
SECTION 8.7    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Parent Borrower or any of
its Subsidiaries or (b) any Affiliate of any such officer, director or holder,
other than:
(i)    transactions permitted by Sections 8.1, 8.3, 8.4, 8.5, and 8.6;
(ii)    transactions existing on the Closing Date and described on Schedule 8.7;
(iii)    transactions among Credit Parties;
(iv)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Parent Borrower;
(v)    employment and severance arrangements (including equity incentive plans
and employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and
(vi)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the Parent
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Parent Borrower and its
Subsidiaries.

75
54537432_8

--------------------------------------------------------------------------------




SECTION 8.8    Accounting Changes; Organizational Documents.
(c)    Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.
(d)    Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.
SECTION 8.9    Payments and Modifications of Subordinated Indebtedness.
(d)    Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.
(e)    Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (x) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (y) at the maturity thereof) any Subordinated Indebtedness,
except:
(i)    refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 8.1 and by any subordination
provisions applicable thereto;
(ii)    payments and prepayments of any Subordinated Indebtedness made solely
with the proceeds of Qualified Equity Interests; and
(iii)    the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness (other than any such payments prohibited by any
subordination provisions applicable thereto).
SECTION 8.10    No Further Negative Pledges; Restrictive Agreements.
(c)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 8.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Credit Party
as of the Closing Date and (iv) customary restrictions in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien).
(d)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(d) (provided that any such restriction
contained therein relates only to the asset or assets

76
54537432_8

--------------------------------------------------------------------------------




acquired in connection therewith), (D) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien), (E) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of either Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 8.5)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.
SECTION 8.11    Nature of Business. Engage in any business other than the
business conducted by the Parent Borrower and its Subsidiaries as of the Closing
Date and business activities reasonably related or ancillary thereto.
SECTION 8.12    Capital Expenditures. Permit the aggregate amount of all Capital
Expenditures in any Fiscal Year to exceed $75,000,000.
SECTION 8.13    Financial Covenants.
(e)    Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Total Leverage Ratio to be greater than 2.50 to
1.00.
(f)    Minimum Liquidity. At any time, permit Liquidity to be less than
$175,000,000, increasing to $200,000,000 upon the incurrence of any Revolving
Credit Facility Increase.
SECTION 8.14    Disposal of Subsidiary Interests. Permit any Domestic Subsidiary
to be a non-Wholly-Owned Subsidiary except as a result of or in connection with
a dissolution, merger, amalgamation, consolidation or disposition permitted by
Section 8.4 or 8.5.
ARTICLE IX    

DEFAULT AND REMEDIES
SECTION 9.1    Events of Default. Each of the following shall constitute an
Event of Default:
(r)    Default in Payment of Principal of Loans and Reimbursement Obligations.
Either Borrower shall default in any payment of principal on any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
(s)    Other Payment Default. Either Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation, and such default shall continue for a period of three (3) Business
Days.
(t)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed

77
54537432_8

--------------------------------------------------------------------------------




made by or on behalf of any Credit Party or any Subsidiary thereof in this
Agreement, any other Loan Document, or in any document delivered in connection
herewith or therewith that is not subject to materiality or Material Adverse
Effect qualifications, shall be incorrect or misleading in any material respect
when made or deemed made.
(u)    Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 7.1, 7.2 (a) or (b), 7.3(a), 7.4,
7.13, 7.14, 7.15, 7.16 or 7.17 or Article VIII.
(v)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower Agent and (ii) a Responsible Officer of any Credit Party having
obtained knowledge thereof.
(w)    Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of the Threshold Amount beyond
the period of grace if any, provided in the instrument or agreement under which
such Indebtedness was created, or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired).
(x)    Attachment. If any material portion of the Parent Borrower’s, the Cayman
Borrower’s or Ubiquiti Hong Kong’s assets is attached, seized, subjected to a
writ or distress warrant, or is levied upon, or comes into the possession of any
trustee, receiver or person acting in a similar capacity and such attachment,
seizure, writ or distress warrant or levy has not been removed, discharged or
rescinded within thirty (30) days or in any event not less than five (5)
Business Days prior to the date of any proposed sale thereunder, or if the
Parent Borrower, the Cayman Borrower or Ubiquiti Hong Kong is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any substantial part of its business affairs, or if a judgment or other
claim becomes a lien or encumbrance upon any substantial portion of the Parent
Borrower’s, the Cayman Borrower’s or Ubiquiti Hong Kong’s assets, or if a notice
of lien, levy, or assessment is filed of record with respect to any of the
Parent Borrower’s material assets by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal or governmental agency, and the same is not paid within thirty (30)
days after the Parent Borrower, the Cayman Borrower or Ubiquiti Hong Kong
receives notice thereof, provided that none of the foregoing shall constitute an
Event of Default where such action or event is stayed or an adequate bond has
been posted pending a good faith contest by the Parent Borrower, the Cayman
Borrower or Ubiquiti Hong Kong, as applicable (provided that no Extensions of
Credit will be required to be made during such cure period).
(y)    Change in Control. Any Change in Control shall occur.

78
54537432_8

--------------------------------------------------------------------------------




(z)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) circulate written resolutions of the shareholders, convene a
meeting of shareholders or take any corporate action, in each case, for the
purpose of authorizing any of the foregoing.
(aa)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
(bb)    Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.
(cc)    ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event resulting in liability exceeding the Threshold
Amount or (iii) any Credit Party or any ERISA Affiliate as employers under one
or more Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding the Threshold Amount.
(dd)    Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.
SECTION 9.2    Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower Agent:
(p)    Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this

79
54537432_8

--------------------------------------------------------------------------------




Agreement or any of the other Loan Documents (including, without limitation, all
L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented or shall be entitled to present the
documents required thereunder) and all other Obligations, to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrowers to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 9.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.
(q)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Parent Borrower shall at
such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Parent Borrower.
(r)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 9.3    Rights and Remedies Cumulative; Non-Waiver; etc.
(k)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(l)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and

80
54537432_8

--------------------------------------------------------------------------------




under the other Loan Documents, (b) the Issuing Lender or the Swingline Lender
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as the Issuing Lender or Swingline Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.4 (subject to the terms of
Section 4.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 9.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 9.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given

81
54537432_8

--------------------------------------------------------------------------------




the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article X for itself and its Affiliates as if a
“Lender” party hereto.
SECTION 9.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(o)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 4.3 and 11.3) allowed in such judicial proceeding; and
(p)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 4.3 and 11.3.
SECTION 9.6    Credit Bidding.
(p)    The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.
(q)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
ARTICLE X    

THE ADMINISTRATIVE AGENT

82
54537432_8

--------------------------------------------------------------------------------




SECTION 10.1    Appointment and Authority.
(s)    Each of the Lenders and the Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Parent Borrower nor any Subsidiary thereof shall
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(t)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
X for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles X and XI
(including Section 11.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 10.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with either Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 10.3    Exculpatory Provisions.
(n)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan

83
54537432_8

--------------------------------------------------------------------------------




Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
respective Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
(o)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower Agent, a Lender or
the Issuing Lender.
(p)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
SECTION 10.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

84
54537432_8

--------------------------------------------------------------------------------




SECTION 10.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub‑agents.
SECTION 10.6    Resignation of Administrative Agent.
(e)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower Agent. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(f)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower
Agent and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(g)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrowers to a successor Administrative Agent shall be the

85
54537432_8

--------------------------------------------------------------------------------




same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(h)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as the Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
SECTION 10.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 10.8    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.
SECTION 10.9    Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with

86
54537432_8

--------------------------------------------------------------------------------




any sale or other disposition permitted under the Loan Documents, or (C) if
approved, authorized or ratified in writing in accordance with Section 11.2;
(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
(iii)    to release any Guarantor from its obligations under any Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under a Guaranty Agreement pursuant to this
Section 10.9. In each case as specified in this Section 10.9, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Guarantor from its obligations under any Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 10.9. In the case of any such sale, transfer or disposal of any
property constituting Collateral in a transaction constituting an Asset
Disposition permitted pursuant to Section 8.5, the Liens created by any of the
Security Documents on such property shall be automatically released without need
for further action by any person.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
SECTION 10.10    Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 9.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
ARTICLE XI    

MISCELLANEOUS
SECTION 11.1    Notices.
(m)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other

87
54537432_8

--------------------------------------------------------------------------------




communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:
If to either Borrower:
Ubiquiti Networks, Inc.
2580 Orchard Parkway
San Jose, CA 95134
Attention of: Craig Foster, Chief Financial Officer
Telephone No.: (408) 468-6802
Facsimile No.: (408) 490-4729
E-mail: craig@ubnt.com
With copies to:
Sidley Austin LLP
1001 Page Mill Road, Building 1
Palo Alto, CA 94304
Attention of: Pamela J. Martinson
Telephone No.: (650) 565-7044
Facsimile No.: (650) 565-7100
E-mail: pmartinson@sidley.com
If to Wells Fargo as Administrative Agent, Swingline Lender or Issuing Lender:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092
With copies to:
Wells Fargo Bank, National Association
400 Hamilton Ave, 2nd Floor, Suite 210
Palo Alto, CA 94301
Attention of: Josh Rosenberg
Telephone No.: (650) 855-7725
Facsimile No.: (650) 855-6638
E-mail: josh.e.rosenberg@wellsfargo.com
If to any Lender:
To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent

88
54537432_8

--------------------------------------------------------------------------------




(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(n)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(o)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower Agent and Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.
(p)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(q)    Platform.
(iii)    Each Credit Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Borrower Materials available to the Issuing Lender
and the other Lenders by posting the Borrower Materials on the Platform.
(iv)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission

89
54537432_8

--------------------------------------------------------------------------------




of communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender, the Issuing Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).
(r)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities Applicable Laws.
SECTION 11.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:
(q)    increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 9.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;
(r)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;
(s)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrowers
to pay interest at the rate set forth in Section 4.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
(t)    change Section 4.6 or Section 9.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;
(u)    except as otherwise permitted by this Section 11.2 change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights

90
54537432_8

--------------------------------------------------------------------------------




hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;
(v)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.4), in each case, without the written
consent of each Lender;
(w)    release any Guarantor from its Guaranty Agreement (other than as
authorized in Section 10.9), without the written consent of each Lender; or
(x)    release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 10.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iv) the Administrative Agent and the Borrowers shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrowers shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.7 (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Loans to share ratably in the benefits
of this Agreement and the other Loan Documents and (2) to include the
Incremental Revolving Credit Loan or outstanding Incremental Revolving Credit
Loan in any determination of (i) Required Lenders or (ii) similar required
lender terms applicable thereto); provided that no amendment or modification
shall result in any increase in the amount of any Lender’s Revolving Credit
Commitment or any increase in any Lender’s Revolving Credit Commitment
Percentage, in each case, without the written consent of such affected Lender.
SECTION 11.3    Expenses; Indemnity.
(q)    Costs and Expenses. Each Borrower and each other Credit Party, jointly
and severally (subject to the limitations of Section 11.22), shall pay (i) all
reasonable out of pocket expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates (including the reasonable fees,
charges and disbursements of counsel, which shall be limited to the reasonable
fees and expenses of McGuireWoods LLP) in connection with the syndication of the
Credit Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,

91
54537432_8

--------------------------------------------------------------------------------




modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out of pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Lender (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
(r)    Indemnification by the Borrowers. Each Borrower and each other Credit
Party, jointly and severally (subject to the limitations of Section 11.22),
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims), penalties, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including either Borrower or any other Credit Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Transactions), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) such
Indemnitee’s gross negligence or willful misconduct, (ii) the material breach in
bad faith by such Indemnitee of its express obligations under the Loan Documents
pursuant to a claim initiated by the Borrowers or (iii) any dispute solely among
Indemnitees (not arising as a result of any act or omission by either Borrower
or any of its Subsidiaries or Affiliates) other than claims against Wells Fargo
in its capacity as Administrative Agent or the Arrangers in their capacities as
such under the Loan Documents. This Section 11.3(b) shall not apply with respect
to Taxes other than any Indemnified Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(s)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the

92
54537432_8

--------------------------------------------------------------------------------




Administrative Agent (or any sub-agent thereof), the Issuing Lender, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s Revolving Credit Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Lenders’ Revolving Credit Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought or, if the Revolving Credit Commitment has been
reduced to zero as of such time, determined immediately prior to such
reduction); provided, further, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.
(t)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(u)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(v)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 11.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the
Borrowers or any other Credit Party against any and all of the obligations of
the Borrowers or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, the Issuing Lender or the
Swingline Lender or any of their respective Affiliates, irrespective of whether
or not such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender, the Swingline Lender or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of

93
54537432_8

--------------------------------------------------------------------------------




setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 9.4 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lender, the Swingline Lender and the Lenders,
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, the
Issuing Lender and the Swingline Lender agree to notify the Borrower Agent and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
SECTION 11.5    Governing Law; Jurisdiction, Etc.
(i)    Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(j)    Submission to Jurisdiction. Each Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against either
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
(k)    Waiver of Venue. Each Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(l)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

94
54537432_8

--------------------------------------------------------------------------------




SECTION 11.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
SECTION 11.8    Injunctive Relief. The Borrowers recognize that, in the event
either Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, each Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
SECTION 11.9    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Revolving
Credit Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

95
54537432_8

--------------------------------------------------------------------------------




(iv)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and/or Revolving Credit Loans at
the time owing to it, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Revolving Credit Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 or, if less,
then the remaining amount of the assigning Lender’s Revolving Credit Commitment,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed); provided that the Borrowers shall
be deemed to have given its consent ten (10) Business Days after the date
written notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
Agent prior to such tenth (10th) Business Day;
(v)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Loan or
the Revolving Credit Commitment assigned;
(vi)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender; provided, that the Borrower Agent
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender or an Affiliate of such Lender;
and
(C)    the consents of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.
(vii)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

96
54537432_8

--------------------------------------------------------------------------------




(viii)    No Assignment to Certain Persons. No such assignment shall be made to
(A) either Borrower or any of their respective Subsidiaries or Affiliates or (B)
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(ix)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(x)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower Agent and the Administrative
Agent, the applicable pro rata share of Loans previously requested, but not
funded by, the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Credit Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Parent Borrower or any of the Parent Borrower’s Subsidiaries or Affiliates,
which shall be null and void.)
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Incremental Amendment delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Revolving Credit Commitment of, and
principal amounts of (and stated interest on) the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers,

97
54537432_8

--------------------------------------------------------------------------------




the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register, any Assignment and Assumption, and
any Administrative Questionnaire shall be available for inspection by the
Borrowers at any reasonable time and from time to time upon reasonable prior
notice by the Borrower Agent. The Register shall be available for inspection by
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2(b), (c), (d) or (e) that directly and adversely affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 4.9, 4.10 and 4.11 (subject to the requirements and
limitations therein, including the requirements under Section 4.11(g) (it being
understood that the documentation required under Section 4.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.10 or 4.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower Agent’s request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 4.12(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.4 as though it were a Lender; provided that such Participant agrees
to be subject to Section 4.6 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent

98
54537432_8

--------------------------------------------------------------------------------




manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 11.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Applicable Laws or regulations
or in any legal, judicial, administrative or other compulsory proceeding, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
under this Agreement, under any other Loan Document or under any Secured Hedge
Agreement or Secured Cash Management Agreement, or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Parent Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrowers, (i)
to Gold Sheets and other similar bank trade publications, such information to
consist solely of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to either Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, or (l) for purposes of establishing a “due
diligence” defense, provided that, unless specifically prohibited by Applicable
Law or court order, each Lender shall notify the Parent Borrower of any request
by any Governmental Authority or representative thereof (other than such request
in connection with any examination of the financial condition or other routine
examination of such Lender by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information. For
purposes of this Section, “Information” means all information received from any
Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a non-confidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof;

99
54537432_8

--------------------------------------------------------------------------------




provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 11.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 11.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
SECTION 11.13    Survival.
(a)    All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
SECTION 11.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 11.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 11.16    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent,

100
54537432_8

--------------------------------------------------------------------------------




the Issuing Lender, the Swingline Lender and/or the Arrangers, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 11.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) or otherwise satisfied in a
manner acceptable to the Issuing Lender) and the Revolving Credit Commitment has
been terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
SECTION 11.18    USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the PATRIOT
Act, each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act.
SECTION 11.19    Independent Effect of Covenants. The Borrowers expressly
acknowledge and agree that each covenant contained in Articles VII or VIII
hereof shall be given independent effect. Accordingly, the Borrowers shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VII or VIII, if before or after giving effect to such
transaction or act, the Borrowers shall or would be in breach of any other
covenant contained in Articles VII or VIII.
SECTION 11.20    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their Affiliates, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, and the Borrowers are capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof), (ii) in
connection with the process leading to such transaction, each of the

101
54537432_8

--------------------------------------------------------------------------------




Administrative Agent, the Arrangers and the Lenders is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrowers or any of their Affiliates, stockholders, creditors or employees
or any other Person, (iii) none of the Administrative Agent, the Arrangers or
the Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrowers with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Arranger or Lender has advised or is currently
advising the Borrowers or any of their Affiliates on other matters) and none of
the Administrative Agent, the Arrangers or the Lenders has any obligation to the
Borrowers or any of their Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the
Borrowers and their Affiliates, and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship and (v) the
Administrative Agent, the Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.
(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrowers, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrowers or any Affiliate of
the foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrowers or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrowers or any Affiliate of the foregoing.
SECTION 11.21    Borrower Agent. The Cayman Borrower hereby designates the
Parent Borrower as its representative and agent (in such capacity, the “Borrower
Agent”) for all purposes under the Loan Documents, including requests for Loans
and Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Issuing Lender, the Swingline Lender or any Lender.  Borrower Agent
hereby accepts such appointment.  The Administrative Agent and Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any Notice of Borrowing) delivered by Borrower Agent
on behalf of the Cayman Borrower.  The Administrative Agent and Lenders may give
any notice or communication with the Cayman Borrower to Borrower Agent on behalf
of the Cayman Borrower.  Each of the Administrative Agent, Issuing Lender,
Swingline Lender and Lenders shall have the right, in their discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  The Cayman Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.
SECTION 11.22    Nature of Obligations. Notwithstanding anything to contrary
contained in the Loan Documents, (a) the US Credit Parties shall be jointly and
severally liable for all Obligations and (b) the Foreign Credit Parties shall be
jointly and severally liable for all Cayman Obligations, but in no event

102
54537432_8

--------------------------------------------------------------------------------




shall any Foreign Credit Party have any obligation with respect to the US
Obligations. In the event of any conflict or inconsistency between this Section
11.22 and any other provision of any Loan Document, this Section 11.22 shall
control.
SECTION 11.23    Judgment Currency. Each Credit Party’s obligation hereunder and
under the other Loan Documents to make payments in Dollars shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than Dollars, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Issuing Lender or the respective Lender of the full
amount of Dollars expressed to be payable to the Administrative Agent, the
Issuing Lender or such Lender under this Agreement or the other Loan Documents. 
If, for the purpose of obtaining or enforcing judgment against any Credit Party
in any court or in any jurisdiction, it becomes necessary to convert into or
from any currency other than Dollars (such other currency being hereinafter
referred to as the “Judgment Currency”), an amount due in Dollars, the
conversion shall be made, at the rate of exchange quoted by the Administrative
Agent (or, if the Administrative Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Administrative
Agent), determined, in each case, as of the Business Day on which the judgment
is given.  If the amount of Dollars so purchased is less than the sum originally
due to the Administrative Agent, the Issuing Lender or any Lender from the
Borrowers, each Borrower agrees, jointly and severally, as a separate obligation
and notwithstanding any such judgment, to indemnify the Administrative Agent,
the Issuing Lender or such Lender, as the case may be, against such loss.  If
the amount of Dollars so purchased is greater than the sum originally due to the
Administrative Agent, the Issuing Lender or any Lender, the Administrative
Agent, the Issuing Lender or such Lender, as the case may be, agrees to return
the amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under Applicable Law).  For purposes of determining any rate of
exchange for this Section 11.22, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.
SECTION 11.24    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Parent Borrower or
any of its Subsidiaries or further restricts the rights of the Parent Borrower
or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.
[Signature pages to follow]

103
54537432_8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


UBIQUITI NETWORKS, INC., as Parent Borrower
By: /s/ Craig L. Foster    
Name: Craig L. Foster    
Title: Chief Financial Officer    


UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED, as Cayman Borrower
By: /s/ Jason Cohen    
Name: Jason Cohen    
Title: Director    

54810296_5

--------------------------------------------------------------------------------




Agents and Lenders:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
By: /s/ Josh Rosenberg    
Name: Josh Rosenberg, CFA    
Title: Senior Relationship Manager, Vice President    





54810296_3

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as Lender
By: /s/ Matt Scullin    
Name: Matt Scullin    
Title: Vice President    

54810296_3

--------------------------------------------------------------------------------






HSBC BANK     USA, NATIONAL ASSOCIATION, as Lender
By: /s/ Radmila Stolle    
Name: Radmila Stolle    
Title: Vice President, Relationship Manager    

54810296_3

--------------------------------------------------------------------------------








EXHIBIT A-1
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent




FORM OF US REVOLVING CREDIT NOTE








US REVOLVING CREDIT NOTE
$__________    __________, 20___




FOR VALUE RECEIVED, the undersigned, UBIQUITI NETWORKS, INC., a Delaware
corporation (the “Parent Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _______________ DOLLARS ($__________) or, if less,
the unpaid principal amount of all Revolving Credit Loans made by the Lender
from time to time pursuant to that certain Credit Agreement, dated as of May 5,
2014 (the “Credit Agreement”) by and among the Parent Borrower and UBIQUITI
INTERNATIONAL HOLDING COMPANY LIMITED, an exempt company incorporated under the
laws of the Cayman Islands, as Borrowers, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.
The unpaid principal amount of this US Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 4.1 of the Credit Agreement. All payments of
principal and interest on this US Revolving Credit Note shall be payable in
Dollars in immediately available funds as provided in the Credit Agreement.
This US Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this US Revolving Credit Note and for a
statement of the terms and conditions on which the Parent Borrower is permitted
and required to make prepayments and repayments of principal of the Obligations
evidenced by this US Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.
THIS US REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Indebtedness evidenced by this US Revolving Credit Note is senior in right
of payment to all Subordinated Indebtedness referred to in the Credit Agreement.
The Parent Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this US Revolving Credit Note.


[Remainder of page intentionally left blank; signature page follows]
IN WITNESS WHEREOF, the undersigned has executed this US Revolving Credit Note
as of the day and year first above written.
UBIQUITI NETWORKS, INC.
 
 
By:                  
   Name:               
   Title:               





EXHIBIT A-2
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent




FORM OF CAYMAN REVOLVING CREDIT NOTE








CAYMAN REVOLVING CREDIT NOTE
$__________    __________, 20___




FOR VALUE RECEIVED, the undersigned, UBIQUITI INTERNATIONAL HOLDING COMPANY
LIMITED, an exempted company incorporated under the laws of the Cayman Islands
(the “Cayman Borrower”), promises to pay to _______________ (the “Lender”), at
the place and times provided in the Credit Agreement referred to below, the
principal sum of _______________ DOLLARS ($__________) or, if less, the unpaid
principal amount of all Revolving Credit Loans made by the Lender from time to
time pursuant to that certain Credit Agreement, dated as of May 5, 2014 (the
“Credit Agreement”) by and among the Cayman Borrower and, UBIQUITI NETWORKS,
INC., a Delaware corporation, as Borrowers, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.
The unpaid principal amount of this Cayman Revolving Credit Note from time to
time outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 4.1 of the Credit Agreement. All payments of
principal and interest on this Cayman Revolving Credit Note shall be payable in
Dollars in immediately available funds as provided in the Credit Agreement.
This Cayman Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Cayman Revolving Credit Note and for a
statement of the terms and conditions on which the Borrowers are permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Cayman Revolving Credit Note and on which such Obligations may
be declared to be immediately due and payable.
THIS CAYMAN REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Indebtedness evidenced by this Cayman Revolving Credit Note is senior in
right of payment to all Subordinated Indebtedness referred to in the Credit
Agreement.
The Cayman Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Cayman Revolving Credit Note.


[Remainder of page intentionally left blank; signature page follows]
IN WITNESS WHEREOF, the undersigned has executed this Cayman Revolving Credit
Note as of the day and year first above written.
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED
 
 
By:                  
   Name:               
   Title:               





EXHIBIT A-3
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF SWINGLINE NOTE




 


SWINGLINE NOTE
$__________    __________, 20___




FOR VALUE RECEIVED, the undersigned, UBIQUITI NETWORKS, INC., a Delaware
corporation (the “Parent Borrower”), promises to pay to WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of _______________ DOLLARS
($__________) or, if less, the unpaid principal amount of all Swingline Loans
made by the Lender from time to time pursuant to that certain Credit Agreement,
dated as of May 5, 2014 (the “Credit Agreement”) by and among the Parent
Borrower and Ubiquiti International Holding Company Limited, an exempted company
incorporated under the laws of the Cayman Islands, as Borrowers, the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 4.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Parent Borrower as Revolving Credit Loans pursuant to
the Revolving Credit Notes, and shall not be payable under this Swingline Note
as Swingline Loans. All payments of principal and interest on this Swingline
Note shall be payable in Dollars in immediately available funds as provided in
the Credit Agreement.
This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Parent Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Swingline Note and on which such Obligations may be declared to be
immediately due and payable.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.
The Parent Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Swingline Note.
[Remainder of page intentionally left blank; signature page follows]
IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.
UBIQUITI NETWORKS, INC.
 
 
By:                  
   Name:               
   Title:               









EXHIBIT B
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF BORROWING


 
NOTICE OF BORROWING
Dated as of: _____________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of May 5, 2014 (the “Credit Agreement”) by and
among Ubiquiti Networks, Inc., a Delaware corporation (the “Parent Borrower”)
and Ubiquiti International Holding Company Limited, an exempted company
incorporated under the laws of the Cayman Islands (the “Cayman Borrower”), as
Borrowers, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
1.    The Borrower Agent hereby requests that the Lenders make [a Revolving
Credit Loan][a Swingline Loan] to the [Parent Borrower][Cayman Borrower] in the
aggregate principal amount of $___________. (Complete with an amount in
accordance with Section 2.3 of the Credit Agreement.)
2.    The Borrower Agent hereby requests that such Loan(s) be made on the
following Business Day: _____________________. (Complete with a Business Day in
accordance with Section 2.3 of the Credit Agreement for Revolving Credit Loans
or Swingline Loans).
3.    The Borrower Agent hereby requests that such Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:
Component of Loan
Interest Rate
Interest Period
 
(LIBOR
 
Rate only)
 
[Base Rate or LIBOR Rate]
 



4.    The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan(s) requested herein) does
not exceed the maximum amount permitted to be outstanding pursuant to the terms
of the Credit Agreement.
5.    All of the conditions applicable to the Loan(s) requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.
[Signature Page Follows]
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
UBIQUITI NETWORKS, INC., as Borrower Agent
 
 
By:                  
   Name:               
   Title:               







EXHIBIT C
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF ACCOUNT DESIGNATION






NOTICE OF ACCOUNT DESIGNATION


Dated as of: _________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of May 5, 2014 (the “Credit Agreement”)
by and among Ubiquiti Networks, Inc., a Delaware corporation (the “Parent
Borrower”) and Ubiquiti International Holding Company Limited, an exempted
company incorporated under the laws of the Cayman Islands (the (“Cayman
Borrower”), as Borrowers, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
1.    The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):
Parent Borrower:
____________________________
Bank Name: ____________
ABA Routing Number: _________
Account Number: _____________


Cayman Borrower:
____________________________
Bank Name: ____________
ABA Routing Number: _________
Account Number: _____________




2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
[Signature Page Follows]


IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.
UBIQUITI NETWORKS, INC., as Borrower Agent
 
 
By:                  
   Name:               
   Title:               



UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED
 
 
By:                  
   Name:               
   Title:               







EXHIBIT D
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent




FORM OF NOTICE OF PREPAYMENT










NOTICE OF PREPAYMENT


Dated as of: _____________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:



    This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Credit Agreement dated as of May 5, 2014 (the “Credit
Agreement”) by and among Ubiquiti Networks, Inc., a Delaware corporation, (the
“Parent Borrower”) and Ubiquiti International Holding Company Limited, an
exempted company incorporated under the laws of the Cayman Islands (the “Cayman
Borrower”), as Borrowers, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
1.    The [Parent Borrower][Cayman Borrower] hereby provides notice to the
Administrative Agent that it shall repay the following [Base Rate Loans] and/or
[LIBOR Rate Loans]: _______________. (Complete with an amount in accordance with
Section 2.4 of the Credit Agreement.)
2.    The Loan(s) to be prepaid consist of: [check each applicable box]
a Swingline Loan
a Revolving Credit Loan
3.    The [Parent Borrower][Cayman Borrower] shall repay the above-referenced
Loans on the following Business Day: _______________. (Complete with a date no
earlier than (i) the same Business Day as of the date of this Notice of
Prepayment with respect to any Swingline Loan or Base Rate Loan and (ii) three
(3) Business Days subsequent to date of this Notice of Prepayment with respect
to any LIBOR Rate Loan.)
[Signature Page Follows]


IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.
UBIQUITI NETWORKS, INC., as Borrower Agent
 
 
By:                  
   Name:               
   Title:               







EXHIBIT E
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF CONVERSION/CONTINUATION










NOTICE OF CONVERSION/CONTINUATION


Dated as of: _____________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Credit Agreement dated as of May 5, 2014
(the “Credit Agreement”) by and among Ubiquiti Networks, Inc., a Delaware
corporation (the “Parent Borrower”) and Ubiquiti International Holding Company
Limited, an exempted company incorporated under the laws of the Cayman Islands
(the “Cayman Borrower”), as Borrowers, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
1.    The Loan to which this Notice relates is a Revolving Credit Loan of the
[Parent Borrower][Cayman Borrower].
2.    This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)
Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan


Outstanding principal balance:    $______________
Principal amount to be converted:    $______________
Requested effective date of conversion:    _______________
Requested new Interest Period:    _______________


Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan


Outstanding principal balance:    $______________
Principal amount to be converted:    $______________
Last day of the current Interest Period:    _______________
Requested effective date of conversion:    _______________


Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan


Outstanding principal balance:    $______________
Principal amount to be continued:    $______________
Last day of the current Interest Period:    _______________
Requested effective date of continuation:    _______________
Requested new Interest Period:    _______________
3.    The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.
4.     The aggregate principal amount of all Revolving Credit Outstandings with
respect to the Parent Borrower as of the date hereof does not exceed the Parent
Borrower Sublimit.
5.    All of the conditions applicable to the conversion or continuation of the
Revolving Credit Loan requested herein as set forth in the Credit Agreement have
been satisfied or waived as of the date hereof and will remain satisfied or
waived to the date of such conversion or continuation.
[Signature Page Follows]


IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.
UBIQUITI NETWORKS, INC., as Borrower Agent
 
 
By:                  
   Name:               
   Title:               







EXHIBIT F
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF OFFICER’S COMPLIANCE CERTIFICATE




OFFICER’S COMPLIANCE CERTIFICATE
Dated as of: _____________


The undersigned, not individually, but solely on behalf of, and in his capacity
as the [___________] of Ubiquiti Networks, Inc., a Delaware corporation (the
“Parent Borrower”), hereby certifies to the Administrative Agent and the
Lenders, each as defined in the Credit Agreement referred to below, as follows:
1.    This certificate is delivered to you pursuant to Section 7.2 of the Credit
Agreement dated as of May 5, 2014 (the “Credit Agreement”) by and among the
Parent Borrower and Ubiquiti International Holding Company Limited, an exempted
company incorporated under the laws of the Cayman Islands (the “Cayman
Borrower”), as Borrowers, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
2.    I have reviewed the financial statements of the Parent Borrower and its
Subsidiaries dated as of _______________ and for the _______________ period[s]
then ended and such statements fairly present in all material respects the
financial condition of the Parent Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows for the period[s]
indicated.
3.    I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Parent Borrower
and its Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2 above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
certificate [except, if such condition or event existed or exists, describe the
nature and period of existence thereof and what action the Parent Borrower
and/or the Cayman Borrower has taken, is taking and proposes to take with
respect thereto].
4.    As of the date of this certificate, the calculations determining the
Consolidated Total Leverage Ratio, Liquidity, Capital Expenditures and the
Applicable Margin are set forth on Schedules 1 and 2 (in each case, as of the
“Statement Date” set forth therein), the Parent Borrower and its Subsidiaries
are in compliance with the financial covenants contained in Sections 8.12 and
8.13 of the Credit Agreement as of the Statement Date reflected in such
schedules and the Parent Borrower and its Subsidiaries are in compliance with
the other covenants and restrictions contained in the Credit Agreement.
5.    [Attached as Schedule 3 hereto is a list of all Foreign Subsidiaries that
are not Material Foreign Subsidiaries as of the date of this certificate and
calculations showing compliance with the definition of Material Foreign
Subsidiary and Section 7.13(d) of the Credit Agreement.]
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of the day and year first written above.
UBIQUITI NETWORKS, INC.
 
 
By:                  
   Name:                  
   Title:                  



                        


Schedule 1
to
Officer’s Compliance Certificate


For the Quarter/Year ended ______________________ (the “Statement Date”)


A.    Section 8.12 - Maximum Capital Expenditures


(I)    Aggregate amount of all Capital Expenditures actually
made in the [portion of the] Fiscal Year ending on the
Statement Date:                         $__________


(II)    The stated maximum permitted amount of Capital
Expenditures for such Fiscal Year:                $ 75,000,000


(III)    In Compliance?                             Yes/No






B.    Section 8.13(a) - Maximum Consolidated Total Leverage Ratio and Applicable
Margin


(I)    Consolidated Total Indebtedness as of the Statement Date:    $__________


(II)    Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to the Statement
Date (see Schedule 2):                        $__________


(III)    Line B.(I) divided by Line B.(II)    :                 ____ to 1.00


(IV)    Maximum permitted Consolidated Total Leverage Ratio as set
forth in Section 8.13(a) of the Credit Agreement:             2.50 to 1.00


(V)    In Compliance?                             Yes/No


(VI)    Applicable Margin:                        Pricing Level __




C.    Section 8.13(b) - Minimum Liquidity


(I)    Unrestricted cash and Cash Equivalents of the Parent
and its Subsidiaries:                        $__________


(II)    Principal amount that the Borrower is permitted to draw under
the Revolving Credit Facility (not to exceed $50,000,000):    $__________


(III)    Line C.(I) plus Line C.(II):                    $__________


(IV)    Minimum permitted Liquidity as set forth in
Section 8.13(b) of the Credit
Agreement:            [$175,000,000]                                            [$200,000,000]


(V)    In Compliance?                             Yes/No


Schedule 2
to
Officer’s Compliance Certificate


 
Consolidated EBITDA
Quarter 1
ended
__/__/__
Quarter 2
ended
__/__/__
Quarter 3
ended
__/__/__
Quarter 4
ended
__/__/__
Total
(Quarters 1-4)
(1)
Consolidated Net Income for such period
 
 
 
 
 
(2)
The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:
 
 
 
 
 
 
(a) income and franchise taxes payable during such period
 
 
 
 
 
 
(b) Consolidated Interest Expense for such period
 
 
 
 
 
 
(c) amortization expense for such period
 
 
 
 
 
 
(d) depreciation expense for such period
 
 
 
 
 
 
(e) other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future) for such period
 
 
 
 
 
 
(f) extraordinary losses (excluding extraordinary losses from discontinued
operations) during such period
 
 
 
 
 
 
(g) non-cash compensation charge, including any such charges arising from stock
options, restricted stock grants or other equity incentive programs for such
period
 
 
 
 
 
(3)
Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line (2)(d) plus Line (2)(e)
plus Line (2)(f) plus Line (2)(g)
 
 
 
 
 
(4)
The following amounts, without duplication, to the extent included in computing
Consolidated Net Income for such period:
 
 
 
 
 
 
(a) interest income during such period
 
 
 
 
 
 
(b) any extraordinary gains during such period
 
 
 
 
 
 
(c) non-cash gains or non-cash items increasing Consolidated Net Income during
such period
 
 
 
 
 
(5)
Line (4)(a) plus Line (4)(b) plus Line (4)(c)
 
 
 
 
 
(6)
[Pro Forma Basis Adjustments to Consolidated EBITDA, if applicable]
 
 
 
 
 
(7)
Totals (Line (1) plus Line (3) less Line (5) plus or minus, as applicable, Line
(6))
 
 
 
 
 

Schedule 3
to
Officer’s Compliance Certificate


List of Non-Material Foreign Subsidiaries


Subsidiary
Assets of Subsidiary
Consolidated Assets of Parent and its Subsidiaries
% of Consolidated Assets
Revenue of Subsidiary
Consolidated Revenue of Parent and its Subsidiaries
% of Consolidated Revenue
Ubiquiti Networks (India) Private Limited
 
 
 
 
 
 
UAB “Devint”
 
 
 
 
 
 
Ubiquiti Networks Consulting (Shanghai) Co., Ltd.
 
 
 
 
 
 
Ubiquiti Networks (India) Private Limited
 
 
 
 
 
 
[__________]
 
 
 
 
 
 





EXHIBIT G
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF ASSIGNMENT AND ASSUMPTION








ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each] Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees hereunder are several and not joint.] Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
1.
Assignor:    [INSERT NAME OF ASSIGNOR]



2.
Assignee(s):    See Schedules attached hereto



3.
Borrowers:    Ubiquiti Networks, Inc. and Ubiquiti International Holding Company
Limited



4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of May 5, 2014 by and among
Ubiquiti Networks, Inc., a Delaware corporation and Ubiquiti International
Holding Company Limited, an exempted company incorporated under the laws of the
Cayman Islands, as Borrowers, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified)



6.
Assigned Interest:     See Schedules attached hereto



[7.
Trade Date:    ______________]





[Remainder of Page Intentionally Left Blank]
 
Effective Date: _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
 
By:                  
   Name:
   Title:
 
 
ASSIGNEES
 
See Schedules attached hereto



[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender




By_________________________________
Title:




[Consented to:]


UBIQUITI NETWORKS, INC.




By________________________________
Title:












SCHEDULE 1
To Assignment and Assumption
By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
Assigned Interests:


Facility Assigned
Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 









[NAME OF ASSIGNEE]
[and is an Affiliate of [identify Lender]]


By:______________________________
Title:








ANNEX 1
to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Parent Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 11.9(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire [the]
[such] Assigned Interest, is experienced in acquiring assets of such type, (v)
it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to [Section 5.1] [Section 7.1] thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








EXHIBIT H-1
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN LENDERS)


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May 5, 2014 (the
“Credit Agreement”) by and among Ubiquiti Networks, Inc., a Delaware
corporation, (the “Parent Borrower”) and Ubiquiti International Holding Company
Limited, an exempted company incorporated under the laws of the Cayman Islands
(the “Cayman Borrower”), as Borrowers, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of either Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to either
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower Agent
with a certificate of its non-U.S. Person status on IRS Form W-8BEN (or any
successor form). By executing this certificate, the undersigned agrees that (a)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower Agent and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Borrower Agent and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__








EXHIBIT H-2
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN PARTICIPANTS)


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May 5, 2014 (the
“Credit Agreement”) by and among Ubiquiti Networks, Inc., a Delaware corporation
(the “Parent Borrower”) and Ubiquiti International Holding Company Limited, an
exempted company incorporated under the laws of the Cayman Islands (the “Cayman
Borrower”), as Borrowers, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or any successor form). By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__










EXHIBIT H-3
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANT PARTNERSHIPS)




U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May 5, 2014 (the
“Credit Agreement”) by and among Ubiquiti Networks, Inc., a Delaware
corporation, (the “Parent Borrower”) and Ubiquiti International Holding Company
Limited, an exempted company incorporated under the laws of the Cayman Islands
(the “Cayman Borrower”), as Borrowers, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN (or any
successor form) or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or
any successor form) from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (ii) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__


EXHIBIT H-4
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent




FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDER PARTNERSHIPS)


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of May 5, 2014 (the
“Credit Agreement”) by and among Ubiquiti Networks, Inc., a Delaware
corporation, (the “Parent Borrower”) and Ubiquiti International Holding Company
Limited, an exempted company incorporated under the laws of the Cayman Islands
(the “Cayman Borrower”), as Borrowers, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower Agent
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN (or any successor form) or (b) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN (or any successor form) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower Agent and the Administrative Agent and (ii) the undersigned shall
have at all times furnished the Borrower Agent and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__
EXHIBIT I
to
Credit Agreement
dated as of May 5, 2014
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF US SUBSIDIARY GUARANTY AGREEMENT









54810296_3